Exhibit 10.20

COLLATERAL AGREEMENT (FIRST LIEN)

dated and effective as of

October 6, 2017,

by and among

VICI PROPERTIES 1 LLC,

VICI FC INC.,

each Subsidiary Party party hereto

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I.    Definitions   

SECTION 1.01.

  Credit Agreement      1  

SECTION 1.02.

  Other Defined Terms      2   ARTICLE II.    Pledge of Securities   

SECTION 2.01.

  Pledge      9  

SECTION 2.02.

  Delivery of the Pledged Collateral      10  

SECTION 2.03.

  Representations, Warranties and Covenants      11  

SECTION 2.04.

  Certification of Limited Liability Company and Limited Partnership Interests
     13  

SECTION 2.05.

  Registration in Nominee Name; Denominations      13  

SECTION 2.06.

  Voting Rights; Dividends and Interest, etc.      13   ARTICLE III.    Security
Interests in Personal Property   

SECTION 3.01.

  Security Interest      15  

SECTION 3.02.

  Representations and Warranties      17  

SECTION 3.03.

  Covenants      19  

SECTION 3.04.

  Other Actions      22  

SECTION 3.05.

  Covenants Regarding Patent, Trademark and Copyright Collateral      23  
ARTICLE IV.    Remedies   

SECTION 4.01.

  Remedies upon Default      24  

SECTION 4.02.

  Application of Proceeds      26  

SECTION 4.03.

  Grant of License to Use Intellectual Property      27  

SECTION 4.04.

  Securities Act, etc.      27   ARTICLE V.    Miscellaneous   

SECTION 5.01.

  Notices      28  

SECTION 5.02.

  Security Interest Absolute      28  

SECTION 5.03.

  Limitation by Law      28  

SECTION 5.04.

  Binding Effect: Several Agreement      28  

SECTION 5.05.

  Successors and Assigns      29  

SECTION 5.06.

  Agent’s Fees and Expenses; Indemnification      29  

SECTION 5.07.

  Agent Appointed Attorney-in-Fact      30  

SECTION 5.08.

  GOVERNING LAW      31  

 

i



--------------------------------------------------------------------------------

SECTION 5.09.

  Waivers; Amendment      31  

SECTION 5.10.

  WAIVER OF JURY TRIAL      32  

SECTION 5.11.

  Severability      32  

SECTION 5.12.

  Counterparts      32  

SECTION 5.13.

  Headings      32  

SECTION 5.14.

  Jurisdiction: Consent to Service of Process      32  

SECTION 5.15.

  Termination or Release      33  

SECTION 5.16.

  Additional Subsidiaries      34  

SECTION 5.17.

  Right of Set-off      35  

SECTION 5.18

  Compliance with Gaming Laws      35  

SECTION 5.19.

  Subject to First Lien Intercreditor Agreement      36  

SECTION 5.20.

  Other First Lien Obligations      36  

SECTION 5.21.

  Application of Gaming Laws      37  

 

Schedules

    

Schedule I

  

Subsidiary Parties

Schedule II

  

Commercial Tort Claims

Schedule III

  

Pledged Stock; Pledged Debt Securities

Schedule IV

  

Intellectual Property

Schedule V

  

Deposit Accounts

Schedule VI    Mortgaged Vessels

Exhibits

    

Exhibit I

  

Form of Supplement to the Collateral Agreement (First Lien)

Exhibit II

  

Form of Perfection Certificate

Exhibit III

  

Form of Other First Lien Secured Party Consent

Exhibit IV

  

Form of Intellectual Property Security Agreement

 

 

ii



--------------------------------------------------------------------------------

COLLATERAL AGREEMENT (FIRST LIEN) dated and effective as of October 6, 2017
(this “Agreement”), by and among VICI Properties 1 LLC, a Delaware limited
liability company (“VICI Properties”), VICI FC Inc., a Delaware corporation (the
“Issuer”, and collectively with VICI Properties, the “Borrower”), each
Subsidiary of the Borrower listed on Schedule I hereto and each Subsidiary of
the Borrower that becomes a party hereto (each, a “Subsidiary Party”) and
Wilmington Trust, National Association (“Wilmington Trust”), as Collateral Agent
(together with its successors and assigns in such capacity, the “Agent”) for the
Secured Parties (as defined below).

Reference is made to (i) the Credit Agreement (as defined below), (ii) the
Indenture, dated as of the date hereof (the “Notes Indenture”), among the
Borrower, as issuers (in such capacity, the “Issuers”), UMB Bank, National
Association (“UMB”), as trustee (together with its successors and permitted
assigns in such capacity, the “Notes Trustee”), and the subsidiary guarantors
party thereto, and (iii) the First Lien Intercreditor Agreement, dated as of the
date hereof (as amended, restated, supplemented or otherwise modified from time
to time, the “First Lien Intercreditor Agreement”), by and among Wilmington
Trust, as Collateral Agent (as defined therein) and the Administrative Agent (as
defined therein), UMB, as Initial Other Authorized Representative (as defined
therein), and the other parties party thereto.

The Lenders and the L/C Issuers have agreed to make loans to the Borrower
subject to the terms and conditions set forth in the Credit Agreement, and the
Issuers have agreed to issue the First Lien Notes subject to the terms and
conditions set forth in the Notes Indenture. The obligations of the Lenders and
the L/C Issuers under the Credit Agreement and the obligations of the holders of
the First Lien Notes under the Notes Indenture are conditioned upon, among other
things, the execution and delivery of this Agreement. The Subsidiary Parties
will derive substantial benefits from the making of loans to the Borrower
pursuant to the Credit Agreement and the issuance of the First Lien Notes under
the Notes Indenture.

The Subsidiary Parties are willing to execute and deliver this Agreement in
accordance with the Plan of Reorganization and pursuant to such Plan of
Reorganization (i) the Lenders and the L/C Issuers have agreed to make such
loans under the Credit Agreement, (ii) the holders of the First Lien Notes have
agreed to hold the First Lien Notes and (iii) the holders of any other Other
First Lien Obligations have agreed to make extensions of credit under the
applicable Other First Lien Agreements, as applicable. Accordingly, the parties
hereto agree as follows:

ARTICLE I.

Definitions

SECTION 1.01. Credit Agreement.

(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the respective meanings assigned thereto in the Credit Agreement. All terms
defined in the New York UCC (as defined herein) and not defined in this
Agreement or the Credit Agreement have the meanings specified therein. The term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.



--------------------------------------------------------------------------------

(b) The rules of construction specified in Sections 1.02, 1.03, 1.04, 1.05, 1.06
and 1.07 of the Credit Agreement also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any person who is or who may become obligated to any
Pledgor under, with respect to or on account of an Account.

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Applicable First Lien Representative” means the “Applicable Authorized
Representative” as defined in the First Lien Intercreditor Agreement.

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01.

“Authorized Representative” means (i) the Credit Agreement Agent with respect to
the Credit Agreement, (ii) the Notes Trustee with respect to the First Lien
Notes and (iii) any duly authorized representative of any other Secured Party
under Other First Lien Agreements designated as “Authorized Representative” for
any Secured Party in an Other First Lien Secured Party Consent delivered to the
Agent.

“Borrower” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“Closing Date” shall mean October 6, 2017.

“Collateral” means Article 9 Collateral and Pledged Collateral; provided that
notwithstanding anything herein to the contrary, “Collateral” shall not include
any Excluded Securities or any Excluded Property.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any Pledgor under any Copyrights now or hereafter owned by
any third party, and all rights of any Pledgor under any such agreement
(including any such rights that such Pledgor has the right to license).

“Copyrights” means all of the following now owned or hereafter acquired by any
Pledgor (or, as required in the context of the definition of “Copyright
License”, any third party licensor): (a) all copyright rights in any work
subject to the copyright laws of the United States or any other country, whether
as author, assignee, transferee or otherwise; and (b) all registrations and
applications for registration of any such Copyright in the United States or any
other country, including registrations, supplemental registrations and pending
applications for registration in the United States Copyright Office, including
those listed on Schedule IV.

 

2



--------------------------------------------------------------------------------

“Credit Agreement” means the First Lien Credit Agreement, dated as of October 6,
2017, among the Borrower, the guarantors named therein, the Lenders party
thereto from time to time and the Agent, as administrative agent (together with
its successors and permitted assigns in such capacity, the “Credit Agreement
Agent”), as amended, restated, supplemented, waived, replaced (whether or not
upon termination, and whether with the original lenders or otherwise),
restructured, repaid, refunded, refinanced or otherwise modified from time to
time, including any agreement or indenture extending the maturity thereof,
refinancing, replacing or otherwise restructuring all or any portion of the
Indebtedness (as defined therein) under such agreement or agreements or
indenture or indentures or any successor or replacement agreement or agreements
or indenture or indentures or increasing the amount loaned or issued thereunder
or altering the maturity thereof, in each case, to the extent any such
refinancing, replacement or other restructuring is designated by the Borrower to
be included in the definition of “Credit Agreement”, or provided, in each case,
the same is permitted under the First Lien Intercreditor Agreement.

“Credit Agreement Agent” has the meaning assigned to such term in the definition
of “Credit Agreement”.

“Credit Agreement Loan Obligations” means the “Loan Obligations” as defined in
the Credit Agreement.

“Credit Agreement Secured Obligations” means the “Obligations” as defined in the
Credit Agreement.

“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement.

“Deposit Accounts” shall mean all “deposit accounts” as such term is defined in
the New York UCC as in effect on the date hereof.

“Event of Default” means an “Event of Default” under and as defined in the
Credit Agreement, the Notes Indenture or any other Other First Lien Agreement.

“Federal Securities Laws” has the meaning assigned to such term in Section 4.04.

“First Lien Intercreditor Agreement” means (i) the First Lien Intercreditor
Agreement, dated as of the date hereof, by and among the Borrower, the Agent,
the Credit Agreement Agent, as the authorized representative with respect to the
Credit Agreement, and the Notes Trustee, as the Authorized Representative for
the Initial Other First Lien Secured Parties (as defined therein), as the same
may be amended, restated, supplemented or otherwise modified from time to time,
or (ii) any other Permitted Pari Passu Intercreditor Agreement entered into in
replacement thereof.

“First Lien Notes” means the “Notes” as defined in the Notes Indenture.

“Gaming Authorities” means, in any jurisdiction in which any Borrower or any of
its subsidiaries owns Real Property at which any casino, racing, gaming business
or activities are conducted, the applicable gaming board, commission, or other
governmental gaming regulatory body or agency which (a) has, or may at any time
after the date hereof have, jurisdiction over the casino, racing or gaming
activities of the Borrower or any of its subsidiaries or any successor to such
authority or (b) is, or may at any time after the date hereof be, responsible
for interpreting, administering and enforcing the Gaming Laws.

 

3



--------------------------------------------------------------------------------

“Gaming Laws” means all applicable constitutions, treaties, laws, rates,
regulations and orders and statutes pursuant to which any Gaming Authority
possesses regulatory, licensing or permit authority over gaming, racing,
gambling or casino activities and all rules, rulings, orders, ordinances,
regulations of any Gaming Authority applicable to the gambling, casino, racing,
or gaming business or activities of any Borrower or any of its subsidiaries in
any jurisdiction, as in effect from time to time, including the policies,
interpretations and administration thereof by the Gaming Authorities.

“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of any Pledgor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Pledgor, including corporate or
other business records, indemnification claims, contract rights (including
rights under leases (including the Lease Agreements and the Option Lease
Agreements (if any) to the extent a Grantor is a party thereto), whether entered
into as lessor or lessee, Swap Agreements and other agreements), Intellectual
Property, goodwill, registrations, franchises, tax refund claims and any letter
of credit, guarantee, claim, security interest or other security held by or
granted to any Pledgor to secure payment by an Account Debtor of any of the
Accounts.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

“IP Security Agreement” means those certain intellectual property security
agreements executed in connection with this Agreement, as the same may be from
time to time modified, amended, restated, supplemented, replaced or extended
substantially in the form attached to this Collateral Agreement as Exhibit N.

“Intellectual Property” means all intellectual and similar property of every
kind and nature arising under the laws of the United States or any other country
now owned or hereafter acquired by any Pledgor, including inventions, designs,
Patents, Copyrights, Trademarks, Intellectual Property Licenses, trade secrets,
domain names, confidential or proprietary technical and business information,
know-how, show-how, or other data or information and all related documentation.

“Intellectual Property Licenses” means, collectively, Patent Licenses, Copyright
Licenses, and Trademark Licenses.

“Intercreditor Agreements” means, collectively, the First Lien Intercreditor
Agreement and Second Lien Intercreditor Agreement.

“Issuer” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“Liquor Authorities” means, in any jurisdiction in which any Borrower or any of
its subsidiaries sells and distributes liquor, the applicable alcoholic beverage
commission or other Governmental Authority responsible for interpreting,
administering and enforcing the Liquor Laws.

 

4



--------------------------------------------------------------------------------

“Liquor Laws” means the laws, rules, regulations and orders applicable to or
involving the sale and distribution of liquor by any Borrower or any of its
subsidiaries in any jurisdiction, as in effect from time to time, including the
policies, interpretations and administration thereof by the applicable Liquor
Authorities.

“Loan Documents” means (a) the Credit Agreement, (b) all Other First Lien
Agreements, (c) the Security Documents and (d) for purposes of Section 4.02 and
Section 5.06 only, the First Lien Intercreditor Agreement.

“Loan Party” means the Borrower, the Subsidiary Loan Parties and each other
Subsidiary of a Borrower that is a party to the Credit Agreement or, any other
Loan Document as a pledgor or a guarantor.

“Mortgaged Properties” means the Real Properties owned or leased by the Borrower
or any other Pledgor encumbered by one or more Mortgages to secure the Secured
Obligations.

“Mortgages” means, collectively, the mortgages, trust deeds, deeds of trust,
deeds to secure debt, assignment of leases and rents, and other security
documents delivered from time to time with respect to Mortgaged Properties to
secure the Secured Obligations, as amended, supplemented or otherwise modified
from time to time.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Notes Indenture” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Notes Indenture Documents” means (a) the Notes Indenture, the First Lien Notes,
the Notes Indenture Guarantee, this Agreement and the other Security Documents
in respect of the First Lien Notes and (b) any other related documents or
instruments executed and delivered pursuant to the Notes Indenture or any such
Security Document, in each case, as such documents or instruments may be
amended, restated, supplemented, waived, replaced (whether or not upon
termination, and whether with the original lenders or otherwise), restructured,
repaid, refunded, refinanced or otherwise modified from time to time, including
any agreement or indenture extending the maturity thereof, refinancing,
replacing or otherwise restructuring all or any portion of the Indebtedness (as
defined therein) under such agreement or agreements or indenture or indentures
or any successor or replacement agreement or agreements or indenture or
indentures or increasing the amount loaned or issued thereunder or altering the
maturity thereof, in each case, to the extent any such refinancing, replacement
or other restructuring is designated by the Borrower to be included in the
definition of “Notes Indenture Documents”.

“Notes Indenture Guarantee” means the “Note Guarantee” as defined in the Notes
Indenture.

 

5



--------------------------------------------------------------------------------

“Notes Obligations” means (a) the due and punctual payment by the Issuers of
(i) the unpaid principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable as a claim in such
proceeding) on indebtedness under the First Lien Notes and the Notes Indenture,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise, and (ii) all other monetary obligations of the
Issuers to any Secured Party under any of the Notes Indenture Documents,
including obligations to pay fees, expense reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable as a claim in such proceeding), (b)
the due and punctual performance of all other obligations of the Issuers under
or pursuant to any Notes Indenture Document, and (c) the due and punctual
payment and performance of all the obligations of each other Pledgor under or
pursuant to any Notes Indenture Document.

“Notes Trustee” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Other First Lien Agreement” means any indenture, including the Notes Indenture
and the First Lien Notes, credit agreement (excluding the Credit Agreement),
letter of credit facility or other agreement, document or instrument, pursuant
to which any Pledgor has or will incur Other First Lien Obligations; provided
that, in each case, the Indebtedness thereunder (other than the Notes
Obligations) has been designated as Other First Lien Obligations pursuant to and
in accordance with Section 5.20.

“Other First Lien Obligations” means (a) the due and punctual payment by the
Borrower of (i) the unpaid principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on Indebtedness under any Other First Lien Agreement, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, and (ii) all other monetary obligations of the Borrower
to any Secured Party under any Other First Lien Agreement, including obligations
to pay fees, expense reimbursement obligations and indemnification obligations,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of the Borrower under or pursuant to any Other First Lien Agreement,
and (c) the due and punctual payment and performance of all the obligations of
each other Loan Party under or pursuant to any Other First Lien Agreement, in
each case (other than in the case of Notes Obligations), that have been
designated as Other First Lien Obligations pursuant to and in accordance with
Section 5.20. Other First Lien Obligations shall include all Notes Obligations.

“Other First Lien Secured Parties” means, collectively, the holders of Other
First Lien Obligations and any Authorized Representative with respect thereto
including the Notes Trustee and the holders of First Lien Notes.

 

6



--------------------------------------------------------------------------------

“Other First Lien Secured Party Consent” means a consent substantially in the
form of Exhibit III to this Agreement executed by the Authorized Representative
of any holders of Other First Lien Obligations pursuant to Section 5.20.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to make, use or sell any invention covered by
a Patent, now or hereafter owned by any third party, and all rights of any
Pledgor under such agreement (including any such rights that such Pledgor has
the right to license).

“Patents” means all of the following now owned or hereafter acquired by any
Pledgor (or, as required in the context of the definition of “Patent License”,
any third party licensor): (a) all letters patent of the United States or the
equivalent thereof in any other country, and all applications for letters patent
of the United States or the equivalent thereof in any other country, including
those listed on Schedule IV, and (b) all reissues, continuations, divisions,
continuations-in-part or extensions thereof, and the inventions disclosed or
claimed therein, including the right to make, use and/or sell the inventions
disclosed or claimed therein.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by an officer of the Company.

“Permitted Liens” means Liens that are (a) not prohibited by Section 6.02 of the
Credit Agreement and (b) not prohibited by any Other First Lien Agreement.

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 2.01.

“Pledged Mortgaged Vessels” has the meaning given to such term in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 2.01.

“Pledgor” means (i) with respect to the Credit Agreement Secured Obligations,
the Borrower (as defined in the Credit Agreement) and each Subsidiary Party;
(ii) with respect to the Notes Obligations, the Issuers and each Subsidiary
Party; and (iii) with respect to any other Series of Other First Lien
Obligations, the Borrower and each other Subsidiary Loan Party, excluding any of
the foregoing if such Person or Persons are not intended to provide collateral
with respect to such Series pursuant to the terms of the Other First Lien
Agreement governing such Series.

“Real Property” means, collectively, all right, title and interest (including,
without limitation, any leasehold estate) in and to any and all parcels of or
interests in real property owned in fee or leased by any Borrower or any other
Pledgor, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, and all improvements situated, placed or
constructed upon, or fixed to or incorporated into, or which becomes a component
part of, or which is permanently moored to, such real property, and appurtenant
fixtures incidental to the ownership or lease thereof.

 

7



--------------------------------------------------------------------------------

“Regulation S-X Excluded Collateral” has the meaning assigned to such term in
Section 2.01.

“Rule 3-10” has the meaning assigned to such term in Section 2.01.

“Rule 3-16” has the meaning assigned to such term in Section 2.01.

“Secured Obligations” means, collectively, the Credit Agreement Secured
Obligations and any Other First Lien Obligations (including the Notes
Obligations), or any of the foregoing.

“Secured Parties” means the Persons holding any Secured Obligations and in any
event including (i) all Credit Agreement Secured Parties and (ii) all Other
First Lien Secured Parties.

“Security Documents” has the meaning assigned to such term in the Credit
Agreement and the Notes Indenture and any analogous term in any other Other
First Lien Agreement (but, with respect to the Secured Obligations of any
Series, the term Security Documents shall not include any document which by its
terms is solely for the benefit of the holders of one or more other Series of
Secured Obligations and not such Series of Secured Obligations).

“Security Interest” has the meaning assigned to such term in Section 3.01.

“Series” shall have the meaning assigned to such term in the First Lien
Intercreditor Agreement.

“Subsidiary Party” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to use any Trademark, now or hereafter owned
by any third party, and all rights of any Pledgor under any such agreement
(including any such rights that such Pledgor has the right to license).

“Trademarks” means all of the following now owned or hereafter acquired by any
Pledgor (or, as required in the context of the definition of “Trademark
License”, any third party licensor): (a) all trademarks, service marks,
corporate names, company names, business names, trade styles, fictitious
business names, trade dress, logos, and other source or business identifiers,
designs and General Intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations thereof (if any), and all registration
and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in any State of the United States or any
other country or any political subdivision thereof, and all renewals thereof,
including those listed on Schedule IV and (b) all goodwill associated therewith
or symbolized thereby.

 

8



--------------------------------------------------------------------------------

“UMB” has the meaning assigned to such term in the preliminary statement of this
Agreement.

“Wilmington Trust” has the meaning assigned to such term in the preliminary
statement of this Agreement.

ARTICLE II.

Pledge of Securities

SECTION 2.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Secured Obligations, each Pledgor hereby pledges to the
Agent, for the benefit of the Secured Parties, and hereby grants to the Agent,
for the benefit of the Secured Parties, a security interest in all of such
Pledgor’s right, title and interest in, to and under the following:

(a) the Equity Interests directly owned by it (which such Equity Interests
constituting Pledged Stock on the date hereof shall be listed on Schedule III)
and any other Equity Interests obtained in the future by such Pledgor and any
certificates representing all such Equity Interests (the “Pledged Stock”);

(b) (i) the debt securities currently issued to or held by any Pledgor (which
such debt securities constituting Pledged Debt Securities shall be listed on
Schedule III), (ii) any debt securities in the future issued to or held by such
Pledgor and (iii) the promissory notes and any other instruments, if any,
evidencing such debt securities (the “Pledged Debt Securities”);

(c) subject to Section 2.06, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other proceeds received in respect of, the securities referred to in
clauses (a) and (b) above;

(d) subject to Section 2.06, all rights and privileges of such Pledgor with
respect to the securities and other property referred to in clauses (a), (b) and
(c) above; and

(e) all proceeds (excluding any proceeds that constitute Excluded Property) of
any of the foregoing (the items referred to in clauses (a) through (d) above
being collectively referred to as the “Pledged Collateral”).”

provided that notwithstanding anything to the contrary in this Section 2.01, the
Pledged Collateral shall not include any Excluded Property.

In addition, in the event that Rule 3-10 (“Rule 3-10”) or Rule 3-16 (“Rule
3-16”) of Regulation S-X under the Securities Act of 1933, as amended, as
amended, modified or interpreted by the Securities Exchange Commission (“SEC”),
would require (or is replaced with another rule or regulation, or any other law,
rule or regulation is adopted, which would require) the filing with the SEC (or
any other Governmental Authority) of separate financial statements of Borrower
or any Subsidiary of a Borrower due to the fact that such Person’s Equity
Interests secure any Series of Other First Lien Obligations affected thereby
then the Equity Interests of such Person (the “Regulation S-X Excluded
Collateral”) will automatically be deemed not to be

 

9



--------------------------------------------------------------------------------

part of the Collateral securing such Series of Other First Lien Obligations
affected thereby, but only to the extent necessary to not be subject to such
requirement and only for so long as required to not be subject to such
requirement. In such event, this Agreement may be amended or modified, without
the consent of any Secured Party, to the extent necessary to evidence the
release of the Lien on the Regulation S-X Excluded Collateral in favor of the
Agent with respect only to the relevant Series of Other First Lien Obligations.
In the event that Rule 3-10 or Rule 3-16 is amended, modified or interpreted by
the SEC to permit (or is replaced with another rule or regulation, or any other
law, rule or regulation is adopted, which would permit) any Regulation S-X
Excluded Collateral to secure the Other First Lien Obligations in excess of the
amount then pledged without the filing with the SEC (or any other Governmental
Authority) of separate financial statements of such Person, then the Equity
Interests of such Person will automatically be deemed to be a part of the
Collateral for the relevant Series of Other First Lien Obligations. In the event
that Rule 3-10 or Rule 3-16 is amended, modified or interpreted by the SEC to
prohibit (or is replaced with another rule or regulation, or any other law, rule
or regulation is adopted, which would prohibit) any Regulation S-X Excluded
Collateral that is then securing the Other First Lien Obligations in excess of
the amount then pledged without the filing with the SEC (or any other
Governmental Authority) of separate financial statements of such Person, then
the Equity Interests of such Person will automatically be deemed to be excluded
from the Collateral for the relevant Series of Other First Lien Obligations. For
the avoidance of doubt and notwithstanding anything to the contrary in this
Agreement, nothing in this paragraph shall limit the pledge of such Equity
Interests and other securities from securing the Other First Lien Obligations
(other than the relevant Series of Other First Lien Obligations) at all relevant
times or from securing any other Secured Obligations that are not in respect of
securities subject to regulation by the SEC. To the extent any proceeds of any
collection or sale of Equity Interests deemed by this paragraph to no longer
constitute part of the Collateral for the relevant Series of Other First Lien
Obligations are to be applied by the Agent in accordance with Section 4.02
hereof, such proceeds shall, notwithstanding the terms of Section 4.02 and the
First Lien Intercreditor Agreement, not be applied to the payment of such Series
of Other First Lien Obligations.

SECTION 2.02. Delivery of the Pledged Collateral.

(a) Subject to the provisions of Section 7.18, each Pledgor agrees promptly (and
in any event within 45 days after the acquisition (or such longer time as the
Applicable First Lien Representative shall permit in its reasonable discretion))
to deliver or cause to be delivered to the Agent, for the ratable benefit of the
Secured Parties, any and all Pledged Securities to the extent such Pledged
Securities are either (i) Equity Interests in Subsidiaries or (ii) in the case
of promissory notes or other instruments evidencing Indebtedness, are required
to be delivered pursuant to paragraph (b) of this Section 2.02.

(b) Each Pledgor will cause any Indebtedness for borrowed money constituting
Collateral (i) having, in each case, an aggregate principal amount in excess of
$10,000,000 individually or (ii) payable by the Borrower or any Subsidiary
(other than to the extent that a pledge of such promissory note or instrument
would violate applicable law) owed to such Pledgor by any Person to be evidenced
by a duly executed promissory note and pledged and delivered to the Agent, for
the benefit of the Secured Parties, pursuant to the terms hereof; provided that
the aggregate principal amount of Indebtedness for borrowed money constituting

 

10



--------------------------------------------------------------------------------

Collateral that is not evidenced by a promissory note and pledged and delivered
to the Agent shall not exceed $30,000,000 in the aggregate for all Pledgors. To
the extent any such promissory note is a demand note, each Pledgor party thereto
agrees, if requested by the Agent, to immediately demand payment thereunder upon
an Event of Default specified under Section 7.01(b), (c), (f), (h) or (i) of the
Credit Agreement or under any equivalent provision of any Other First Lien
Agreement, unless such demand would expose such Pledgor to liability to the
maker (to the extent applicable).

(c) Subject to the provisions of Section 5.18, upon delivery to the Agent,
(i) any Pledged Securities required to be delivered pursuant to the foregoing
paragraphs (a) and (b) of this Section 2.02 shall be accompanied by stock powers
or note powers, as applicable, duly executed in blank or other instruments of
transfer in form reasonably satisfactory to the Agent and by such other
instruments and documents as the Agent may reasonably request and (ii) all other
property comprising part of the Pledged Collateral delivered pursuant to the
terms of this Agreement shall be accompanied to the extent necessary to perfect
the security interest in or allow realization on the Pledged Collateral by
proper instruments of assignment duly executed by the applicable Pledgor and
such other instruments or documents as the Agent may reasonably request. Each
delivery of Pledged Securities shall be accompanied by a schedule describing the
securities, which schedule shall be attached hereto as Schedule III (or a
supplement to Schedule III, as applicable) and made a part hereof; provided that
failure to attach any such schedule hereto shall not affect the validity of such
pledge of such Pledged Securities. Each schedule so delivered shall supplement
any prior schedules so delivered.

SECTION 2.03. Representations, Warranties and Covenants. The Pledgors, jointly
and severally, represent, warrant and covenant to and with the Agent, for the
benefit of the Lenders and the holders of the First Lien Notes, after giving
effect to the entry of the Confirmation Order and the effectiveness of the Plan
of Reorganization, that:

(a) Schedule III correctly sets forth (and, with respect to any Pledged Stock
issued by an issuer that is not a subsidiary of a Borrower, correctly sets
forth, to the knowledge of the relevant Pledgor) the percentage of the issued
and outstanding shares of each class of the Equity Interests of the issuer
thereof represented by such Pledged Stock and includes all Equity Interests,
debt securities and promissory notes or instruments evidencing Indebtedness
required to be (i) pledged in order to satisfy the Collateral Requirement or
(ii) delivered pursuant to Section 2.02(b) (to the extent applicable);

(b) the Pledged Stock, to the best of each Pledgor’s knowledge, as of the date
hereof, have been duly and validly authorized and issued by the issuers thereof
and are fully paid and nonassessable;

(c) each Pledgor (i) is and, subject to any transfers made not in violation of
the Credit Agreement and each Other First Lien Agreement, will continue to be
the direct owner, beneficially and of record, of the Pledged Securities
indicated on Schedule III as owned by such Pledgor, (ii) holds the same free and
clear of all Liens, other than Permitted Liens, (iii) will make no assignment,
pledge, hypothecation or transfer of, or create or permit to exist any security
interest in or other Lien on, the Pledged Collateral, other than pursuant to a
transaction not prohibited by the Credit Agreement and each Other First Lien
Agreement and other than

 

11



--------------------------------------------------------------------------------

Permitted Liens, and (iv) subject to the rights of such Pledgor under the Loan
Documents to dispose of Pledged Collateral, will use commercially reasonable
efforts to defend its title or interest thereto or therein against any and all
Liens (other than Permitted Liens), however arising, of all Persons;

(d) other than as permitted by the Credit Agreement or the Notes Indenture
(including in each case Permitted Liens and permitted asset sales) or, after the
termination of the Credit Agreement, the Notes Indenture and the First Lien
Intercreditor Agreement, in any other Other First Lien Agreement, and except for
restrictions and limitations imposed by the Loan Documents, Gaming Laws, or
applicable laws generally, the Pledged Collateral is and will continue to be
freely transferable and assignable, and none of the Pledged Collateral is or
will be subject to any option, right of first refusal, shareholders agreement,
charter, by-law, memorandum of association or articles of association provisions
or contractual restriction of any nature that might prohibit, impair, delay or
otherwise affect the pledge of such Pledged Collateral hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Agent of rights and
remedies hereunder other than under applicable Gaming Laws;

(e) each Pledgor has the organizational power and authority to pledge the
Pledged Collateral pledged by it hereunder;

(f) other than as set forth in the Credit Agreement or the schedules thereto or
the Notes Indenture or, after the termination of the Credit Agreement, the Notes
Indenture and the First Lien Intercreditor Agreement, in any Other First Lien
Agreement and as required under Gaming Laws, as of the date hereof, no consent
or approval of any Governmental Authority, any securities exchange or any other
person was or is necessary to the validity of the pledge effected hereby (other
than (i) such consent or approval the failure of which to be obtained or made
would not reasonably be expected to have a Material Adverse Effect and (ii) such
as have been made or obtained and are in full force and effect);

(g) by virtue of the execution and delivery by the Pledgors of this Agreement
and the Intercreditor Agreements, when any Pledged Securities are delivered to
the Agent, for the benefit of the Secured Parties, in accordance with this
Agreement and the Intercreditor Agreements and a financing statement naming the
Agent as the secured party and covering the Pledged Collateral to which such
Pledged Securities relate is filed in the appropriate filing office pursuant to
Section 3.02(b), the Agent will obtain, for the benefit of the Secured Parties,
a legal, valid and perfected lien upon and security interest in such Pledged
Securities under the applicable Uniform Commercial Code, subject only to
Permitted Liens, as security for the payment and performance of the Secured
Obligations to the extent such perfection is governed by the applicable Uniform
Commercial Code; and

(h) subject to Section 5.19, the pledge effected hereby is effective to create
in favor of the Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable (subject to (i) the effects of bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or similar laws affecting
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law))
security interest in the Pledged Collateral as set forth herein.

 

12



--------------------------------------------------------------------------------

SECTION 2.04. Certification of Limited Liability Company and Limited Partnership
Interests.

(a) Each interest in any limited liability company or limited partnership
Controlled by any Pledgor, pledged hereunder and represented by a certificate,
shall be a “security” within the meaning of Article 8 of the New York UCC and
shall be governed by Article 8 of the New York UCC, and each such interest shall
at all times hereafter be represented by a certificate so long as it is a
“security” within the meaning of Article 8 of the New York UCC.

(b) Each interest in any limited liability company or limited partnership
Controlled by a Pledgor, pledged hereunder and not represented by a certificate
shall not be a “security” within the meaning of Article 8 of the New York UCC
and shall not be governed by Article 8 of the New York UCC (or other applicable
Uniform Commercial Code in effect in another jurisdiction), and the Pledgors
shall at no time elect to treat any such interest as a “security” within the
meaning of Article 8 of the New York UCC or issue any certificate representing
such interest, unless the applicable Pledgor promptly provides prior
notification to the Agent of such election and promptly delivers any such
certificate to the Agent pursuant to the terms hereof.

SECTION 2.05. Registration in Nominee Name; Denominations. To the extent
permitted by applicable Gaming Law, the Agent, on behalf of the Secured Parties,
shall have the right (in its sole and absolute discretion) to hold the Pledged
Securities in the name of the applicable Pledgor, endorsed or assigned in blank
or in favor of the Agent or, if an Event of Default shall have occurred and be
continuing and it shall have provided the applicable Pledgor five (5) Business
Days prior written notice, in its own name as pledgee or the name of its nominee
(as pledgee or as sub-agent). To the extent permitted by applicable Gaming Law,
upon the occurrence and during the continuance of an Event of Default, each
Pledgor will promptly give to the Agent copies of any written notices or other
written communications received by it with respect to Pledged Securities
registered in the name of such Pledgor. If an Event of Default shall have
occurred and be continuing, the Agent shall have the right to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any purpose consistent with this Agreement. To the
extent permitted by applicable Gaming Law, each Pledgor shall use its
commercially reasonable efforts to cause any Subsidiary that is not a party to
this Agreement to comply with a request by the Agent, pursuant to this
Section 2.05, to exchange certificates representing Pledged Securities of such
Subsidiary for certificates of smaller or larger denominations.

SECTION 2.06. Voting Rights; Dividends and Interest, etc.

(a) Unless and until an Event of Default shall have occurred and be continuing
and the Agent shall have given five (5) Business Days prior written notice to
the relevant Pledgors of the Agent’s intention to exercise its rights hereunder:

(i) Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose not prohibited by the terms of this Agreement, the
Credit Agreement and the other Loan Documents provided that, except as not
prohibited by the Credit Agreement, the Notes Indenture or any other Other First
Lien Agreement, such rights and powers shall not be exercised in any manner that
would materially and adversely affect the rights and remedies of any of the
Agent or the other Secured Parties under this Agreement, the Credit Agreement or
any other Loan Document or the ability of the Secured Parties to exercise the
same.

 

13



--------------------------------------------------------------------------------

(ii) The Agent shall promptly execute and deliver to each Pledgor, or cause to
be executed and delivered to such Pledgor, all such proxies, powers of attorney
and other instruments as such Pledgor may reasonably request for the purpose of
enabling such Pledgor to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to subparagraph (i) above.

(iii) Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Securities, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Pledgor, shall be promptly (and in any event within 45
days of their receipt (or such longer time as the Applicable First Lien
Representative shall permit in its reasonable discretion)) delivered to the
Agent, for the ratable benefit of the Secured Parties, in the same form as so
received (endorsed in a manner reasonably satisfactory to the Agent).

(b) Upon the occurrence and during the continuance of an Event of Default and
after five (5) Business Days prior written notice by the Agent to the relevant
Pledgors of the Agent’s intention to exercise its rights hereunder, subject to
applicable Gaming Laws, all rights of any Pledgor to dividends, interest,
principal or other distributions that such Pledgor is authorized to receive
pursuant to paragraph (a)(iii) of this Section 2.06 shall cease, and all such
rights shall thereupon become vested, for the benefit of the Secured Parties, in
the Agent, which shall have the sole and exclusive right and authority to
receive and retain such dividends, interest, principal or other distributions.
All dividends, interest, principal or other distributions received by any
Pledgor contrary to the provisions of this Section 2.06 shall not be commingled
by such Pledgor with any of its other funds or property but shall be held
separate and apart therefrom, shall be held for the benefit of the Agent, for
the benefit of the Secured Parties, and shall be promptly delivered to the
Agent, for the benefit of the Secured Parties, in the same form as so received
(endorsed in a manner reasonably satisfactory to the Agent). Any and all money
and other property paid over to or received by the Agent pursuant to the
provisions of this paragraph (b) shall be retained by the Agent in an account to
be established by the Agent upon receipt of such money or other property and
shall be applied in accordance with the provisions of Section 4.02. After all
Events of Default have been cured or waived and the Company has delivered to the
Agent a certificate to that effect, the Agent shall promptly repay to each
Pledgor (without interest) all dividends, interest, principal or other
distributions that such Pledgor would otherwise be permitted to retain pursuant
to the terms of paragraph (a)(iii) of this Section 2.06 and that remain in such
account.

 

14



--------------------------------------------------------------------------------

(c) Upon the occurrence and during the continuance of an Event of Default and
after five (5) Business Days prior written notice by the Agent to the relevant
Pledgors of the Agent’s intention to exercise its rights hereunder, subject to
applicable Gaming Laws, all rights of any Pledgor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to paragraph
(a)(i) of this Section 2.06, and the obligations of the Agent under paragraph
(a)(ii) of this Section 2.06, shall cease, and all such rights shall thereupon
become vested in the Agent, for the benefit of the Secured Parties, which shall
have the sole and exclusive right and authority to exercise such voting and
consensual rights and powers; provided that, unless otherwise directed by the
Applicable First Lien Representative, the Agent shall have the right from time
to time following and during the continuance of an Event of Default to permit
the Pledgors to exercise such rights. After all Events of Default have been
cured or waived and the Company has delivered to the Agent a certificate to that
effect, all rights of any Pledgor to exercise the voting and/or consensual
rights and powers it is entitled to exercise pursuant to paragraph (a)(i) of
this Section 2.06, and the obligations of the Agent under paragraph (a) (ii) of
this Section 2.06, shall in each case be automatically reinstated.

(d) Any notice given by the Agent to the Pledgors suspending their rights under
paragraph (a) of this Section 2.06 (i) may be given by telephone if promptly
confirmed in writing, (ii) may be given to one or more of the Pledgors at the
same or different times and (ii) may suspend the rights of the Pledgors under
paragraph (a)(i) or paragraph (a)(iii) in part without suspending all such
rights (as specified by the Agent in its sole and absolute discretion) and
without waiving or otherwise affecting the Agent’s rights to give additional
notices from time to time suspending other rights so long as an Event of Default
has occurred and is continuing.

ARTICLE III.

Security Interests in Personal Property

SECTION 3.01. Security Interest.

(a) As security for the payment or performance, as the case may be, in full of
the Secured Obligations when due, each Pledgor hereby pledges to the Agent, for
the ratable benefit of the Secured Parties, and hereby grants to the Agent, for
the ratable benefit of the Secured Parties, a security interest (the “Security
Interest”) in all right, title and interest in or to any and all assets and
properties now owned or at any time hereafter acquired by such Pledgor or in
which such Pledgor now has or at any time in the future may acquire any right,
title or interest, including the following (collectively, the “Article 9
Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all cash, currency, cash equivalents and Deposit Accounts;

(iv) all Documents;

(v) all Goods and Equipment;

 

15



--------------------------------------------------------------------------------

(vi) all Fixtures;

(vii) all General Intangibles and Payment Intangibles;

(viii) all Instruments;

(ix) all Intellectual Property and Intellectual Property Licenses;

(x) all Inventory;

(xi) all Investment Property other than the Pledged Collateral;

(xii) all Letter of Credit Rights;

(xiii) all Commercial Tort Claims for which a claim has been made and such claim
is individually in excess of $10,000,000 individually or $30,000,000 in the
aggregate, including Commercial Tort Claims described on Schedule II hereto;

(xiv) all books and records pertaining to the Article 9 Collateral; and

(xv) all Mortgaged Vessels (which such Mortgaged Vessels constituting Pledged
Mortgaged Vessels on the date hereof shall be listed on Schedule VI) and any
other Mortgaged Vessels obtained in the future by such Pledgor, and includes all
such Mortgaged Vessels’ engines, machinery, boats, boilers, masts, rigging,
anchors, chains, cables, apparel, tackle, outfit, spare gear, fuel, consumable
or other stores, freights, belongings and appurtenances, whether on board or
ashore, whether now owned or hereafter acquired, and all additions, improvements
and replacements hereafter made in or to said vessel, or any part thereof, or in
or to the stores, belongings and appurtenances aforesaid (collectively, the
“Pledged Mortgaged Vessels”); and

(xvi) to the extent not otherwise included, all Accessions, proceeds, including
insurance proceeds, Supporting Obligations and products of any and all of the
foregoing and all collateral security and guarantees given by any person with
respect to any of the foregoing;

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, this Agreement shall not constitute a grant of a security interest in
(and the Article 9 Collateral shall not include), and the other provisions of
the Loan Documents, the Notes Indenture Documents and any Other First Lien
Agreement with respect to Collateral need not be satisfied with respect to, the
Excluded Property. In addition, for the avoidance of doubt, the provisions of
Section 9.22 of the Credit Agreement (as in effect on the date hereof and for
long as such provision remains in effect) shall apply to all the terms and
provisions of this Agreement.

(b) Each Pledgor hereby irrevocably authorizes the Agent at any time and from
time to time to file in any relevant jurisdiction any initial financing
statements (including fixture filings) with respect to the Article 9 Collateral
or any part thereof and amendments thereto that contain the information required
by Article 9 of the Uniform Commercial Code of each applicable jurisdiction for
the filing of any financing statement or amendment, including (i) whether such
Pledgor is an organization, the type of organization and any organizational

 

16



--------------------------------------------------------------------------------

identification number issued to such Pledgor, (ii) in the case of a financing
statement filed as a fixture filing, a sufficient description of the real
property to which such Article 9 Collateral relates and (iii) a description of
collateral that describes such property in any other manner as the Agent may
reasonably determine is necessary or advisable to ensure the perfection of the
security interest in the Article 9 Collateral granted under this Agreement,
including describing such property as “all assets” or “all property” or words of
similar effect. Each Pledgor agrees to provide such information to the Agent
promptly upon reasonable request. The Agent is further authorized to file with
the United States Patent and Trademark Office or United States Copyright Office
(or any successor office) such documents as may be reasonably necessary or
advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each Pledgor in such Pledgor’s
United States registered or pending Patents, Trademarks and Copyrights, without
the signature of any Pledgor, and naming any Pledgor or the Pledgors as debtors
and the Agent as secured party. Notwithstanding anything to the contrary herein,
no Pledgor shall be required to take any action for the purpose of perfecting
the Security Interest in any Article 9 Collateral of such Pledgor constituting
Patents, Trademarks or Copyrights or any other assets, in each case arising
under the laws of a jurisdiction other than the United States.

(c) The Security Interest is granted as security only and shall not subject the
Agent or any other Secured Party to, or in any way alter or modify, any
obligation or liability of any Pledgor with respect to or arising out of the
Article 9 Collateral.

SECTION 3.02. Representations and Warranties. The Pledgors jointly and severally
represent and warrant to the Lenders and the holders of the First Lien Notes,
after giving effect to the entry of the Confirmation Order and the effectiveness
of the Plan of Reorganization, that:

(a) Each Pledgor has good and valid rights in and/or title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder, except, with respect to all Article 9 Collateral other than Pledged
Mortgaged Vessels, where the failure to have such rights and title would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and has full organizational power and authority to grant to the
Agent the Security Interest in such Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other Person as of the
date hereof other than (i) such consent or approval the failure of which to be
obtained or made would not reasonably be expected to have a Material Adverse
Effect and (ii) any consent or approval that has been obtained and is in full
force and effect or has otherwise been disclosed herein or in the Credit
Agreement and the schedules thereto or the Notes Indenture or, after the
termination of the Credit Agreement, the Notes Indenture and the First Lien
Intercreditor Agreement, in the Other First Lien Agreements.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Pledgor, is correct and complete, in all material respects, as of the Closing
Date. The Uniform Commercial Code financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations containing a description of the Article 9 Collateral have been
prepared by the Agent based upon the information provided to the Agent in the
Perfection Certificate for filing in each governmental, municipal or other
office specified in Schedule 4 to the Perfection

 

17



--------------------------------------------------------------------------------

Certificate, and constitute all the filings, recordings, registrations and other
actions (other than filings required to be made in the United States Patent and
Trademark Office and the United States Copyright Office in order to perfect the
Security Interest in Article 9 Collateral consisting of United States issued
Patents (and United States Patents for which applications are pending), United
States registered Trademarks (and United States Trademarks for which
registration applications are pending) and United States registered Copyrights
(and United States Copyrights for which registration applications are pending))
and actions (together with the payment of all filing fees) as of the Closing
Date, that are necessary to establish a legal, valid and perfected security
interest in favor of the Agent (for the benefit of the Secured Parties) in
respect of all Article 9 Collateral to the extent the Security Interest may be
perfected by such filings, recordings or registrations in the United States (or
any political subdivision thereof) and its territories and possessions as of the
date hereof and no further filing, refiling, recording, rerecording,
registration or reregistration is necessary in any such jurisdiction, except as
provided under applicable law, including to the extent such refiling, recording,
rerecording, registration or reregistration becomes necessary or advisable
following the Closing Date. Each Pledgor represents and warrants that IP
Security Agreements executed by the applicable Pledgors containing a description
of all Article 9 Collateral consisting of issued United States Patents (and
United States Patents for which applications are pending), registered United
States Trademarks (and United States Trademarks for which registration
applications are pending) and registered United States Copyrights (and United
States Copyrights for which registration applications are pending) has been
delivered to the Agent for recording with the United States Patent and Trademark
Office and the United States Copyright Office pursuant to 35 U.S.C. § 261, 15
U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations thereunder, as applicable,
to protect the validity of and to establish a legal, valid and perfected
security interest (subject to Permitted Liens) in favor of the Agent, for the
benefit of the Secured Parties, in respect of all Article 9 Collateral
consisting of such Intellectual Property to the extent a security interest may
be perfected by recording with the United States Patent and Trademark Office and
the United States Copyright Office (together with the payment of applicable
fees) as of the date hereof.

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations, (ii) subject to the filings and actions described in
Section 3.02(b), a perfected security interest in all Article 9 Collateral in
which a security interest may be perfected by filing, recording or registering a
financing statement or analogous document (together with the payment of
applicable fees) in the United States (or any political subdivision thereof) and
its territories and possessions pursuant to the Uniform Commercial Code or other
applicable law in such jurisdictions (to the extent which perfection may be
achieved by such filings, recordings, or registrations (together with the
payment of applicable fees)), and (iii) subject to Section 3.02(b), a security
interest that shall be perfected in all Article 9 Collateral in which a security
interest may be perfected upon the receipt and recording of the IP Security
Agreement with the United States Patent and Trademark Office and the United
States Copyright Office, as applicable. The Security Interest is and shall be
prior to any other Lien on any of the Article 9 Collateral other than Permitted
Liens.

(d) The Article 9 Collateral is owned by the Pledgors free and clear of any
Lien, other than Permitted Liens. Except to the extent permitted by the Credit
Agreement, none of the Pledgors has filed or consented to the filing of (i) any
financing statement or analogous

 

18



--------------------------------------------------------------------------------

document under the Uniform Commercial Code or any other applicable laws covering
any Article 9 Collateral, (ii) any assignment in which any Pledgor assigns any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with the United States Patent and Trademark Office or
the United States Copyright Office or (iii) any assignment in which any Pledgor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in each
case, for Permitted Liens and permitted asset sales.

(e) None of the Pledgors holds any Commercial Tort Claim for which a claim has
been made individually is in excess of $10,000,000 individually or $30,000,000
in the aggregate as of the Closing Date, except as indicated on the Perfection
Certificate.

(f) Schedule V hereto accurately sets forth, as of the date of this Agreement,
for each Pledgor, each Deposit Account maintained by such Pledgor constituting
Collateral (including a description thereof and the last four digits of the
respective account number), the name of the respective bank with which such
Deposit Account is maintained, and the jurisdiction of the respective bank with
respect to such Deposit Account.

(g) Schedule VI hereto accurately sets forth, as of the date of this Agreement,
for each Pledgor, each Pledged Mortgaged Vessel owned by such Pledgor
constituting Collateral (including the Official Number assigned to such Pledged
Mortgaged Vessel by the NVDC).

SECTION 3.03. Covenants.

(a) Each Pledgor agrees promptly (and in any event within 10 days thereof, or
such longer period of time as may be agreed by the Agent) to notify the Agent in
writing of any change (i) in its legal name, (ii) in its identity or type of
organization, (iii) in its Federal Taxpayer Identification Number or
organizational identification number or (iv) in its jurisdiction of
organization. Each Pledgor agrees promptly to provide the Agent with certified
organizational documents reflecting any of the changes described in the
immediately preceding sentence. Each Pledgor agrees not to effect or permit any
change referred to in the first sentence of this paragraph (a) unless all
filings have been made, or will have been made within any applicable statutory
period, under the Uniform Commercial Code or otherwise that are required in
order for the Agent to continue at all times following such change to have a
valid, legal and perfected first priority security interest in all the Article 9
Collateral, for the benefit of the Secured Parties. Each Pledgor agrees promptly
to notify the Agent if any material portion of the Article 9 Collateral owned or
held by such Pledgor is damaged or destroyed.

(b) Subject to the rights of such Pledgor under the Loan Documents to dispose of
Collateral, each Pledgor shall, at its own expense, use commercially reasonable
efforts to defend title to the Article 9 Collateral against all Persons and to
defend the Security Interest of the Agent, for the benefit of the Secured
Parties, in the Article 9 Collateral and the priority thereof against any Lien
that is not a Permitted Lien.

 

19



--------------------------------------------------------------------------------

(c) Subject to the limitations set forth herein and in the Credit Agreement and
the Notes Indenture, each Pledgor agrees, at its own expense, to execute,
acknowledge, deliver and cause to be duly filed all such further instruments and
documents and take all such actions as the Agent may from time to time
reasonably request to better assure, preserve, protect and perfect the Security
Interest and the rights and remedies created hereby, including the payment of
any fees and taxes required in connection with the execution and delivery of
this Agreement and the granting of the Security Interest and the filing of any
financing statements (including fixture filings) or other documents in
connection herewith or therewith.

Without limiting the generality of the foregoing, each Pledgor hereby authorizes
the Agent, with ten (10) Business Days prior written notice thereof to the
Pledgors, to supplement this Agreement by supplementing Schedule VI to
specifically identify Documented Vessels which become Mortgaged Vessels in
accordance with the Credit Agreement; provided that any Pledgor shall have the
right, exercisable within 90 days after it has been notified by the Agent of the
specific identification of such Collateral, to advise the Agent in writing of
any inaccuracy of the representations and warranties made by such Pledgor
hereunder with respect to such Collateral. Each Pledgor agrees that it will use
its commercially reasonable efforts to take such action as shall be necessary in
order that all representations and warranties hereunder shall be true and
correct with respect to such Collateral within 90 days after the date it has
been notified by the Agent of the specific identification of such Collateral.

Without limiting the generality of the foregoing, each Pledgor hereby authorizes
the Agent, with ten (10) Business Days prior written notice thereof to the
Pledgors, to supplement this Agreement by supplementing Schedule IV or adding
additional schedules hereto to specifically identify any asset or item that may
constitute registered Copyrights (and United States Copyrights for which
registration applications are pending), issued Patents (and United States
Patents for which applications are pending), registered Trademarks (and United
States Trademarks for which registration applications are pending); provided
that any Pledgor shall have the right, exercisable within 90 days after it has
been notified by the Agent of the specific identification of such Collateral, to
advise the Agent in writing of any inaccuracy of the representations and
warranties made by such Pledgor hereunder with respect to such Collateral. Each
Pledgor agrees that it will use its commercially reasonable efforts to take such
action as shall be necessary in order that all representations and warranties
hereunder shall be true and correct with respect to such Collateral within 90
days after the date it has been notified by the Agent of the specific
identification of such Collateral.

(d) After the occurrence of an Event of Default and during the continuance
thereof, and upon five (5) Business Days prior written notice, the Agent shall
have the right to verify under reasonable procedures the validity, amount,
quality, quantity, value, condition and status of, or any other matter relating
to, the Article 9 Collateral, including, in the case of Accounts or Article 9
Collateral in the possession of any third person, by contacting Account Debtors
or the third person possessing such Article 9 Collateral for the purpose of
making such a verification. The Agent shall have the right to share any
information it gains from such inspection or verification with any Secured
Party.

 

20



--------------------------------------------------------------------------------

(e) Subject to the confidentiality restrictions set forth in the Credit
Agreement, the Notes Indenture or any other Other First Lien Agreement, as
applicable, at its option, the Agent may, in each case upon ten (10) Business
Days prior written notice, discharge any past due taxes, assessments, charges,
fees, Liens, security interests or other encumbrances at any time levied or
placed on the Article 9 Collateral and that is not a Permitted Lien, and may pay
for the maintenance and preservation of the Article 9 Collateral to the extent
any Pledgor fails to do so as required by the Credit Agreement, each Other First
Lien Agreement or this Agreement, and each Pledgor jointly and severally agrees
to reimburse the Agent on demand for any reasonable and documented payment made
or any reasonable and documented out-of-pocket expense incurred by the Agent
pursuant to the foregoing authorization; provided, however , that nothing in
this Section 3.03(e) shall be interpreted as excusing any Pledgor from the
performance of, or imposing any obligation on the Agent or any Secured Party to
cure or perform, any covenants or other promises of any Pledgor with respect to
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein or in the other Loan Documents.

(f) Each Pledgor (rather than the Agent or any Secured Party) shall remain
liable for the observance and performance of all the conditions and obligations
to be observed and performed by it under each contract, agreement or instrument
relating to the Article 9 Collateral and each Pledgor jointly and severally
agrees to indemnify and hold harmless the Agent and the Secured Parties from and
against any and all liability for such performance to the extent and subject to
the terms (including Section 9.05) set forth in the Credit Agreement.

(g) None of the Pledgors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as not prohibited by the Credit
Agreement and any Other First Lien Agreement. None of the Pledgors shall make or
permit to be made any transfer of the Article 9 Collateral and each Pledgor
shall remain at all times in possession of the material Article 9 Collateral
owned by it, except as not prohibited by the Credit Agreement and any Other
First Lien Agreement. Notwithstanding the foregoing, if the Agent shall have
notified the Pledgors that an Event of Default under clause (b), (c), (h) or
(i) of Section 7.01 of the Credit Agreement or the equivalent provisions of any
Other First Lien Agreement shall have occurred and be continuing, and during the
continuance thereof, the Pledgors shall not sell, convey, lease, assign,
transfer or otherwise dispose of any Article 9 Collateral to the extent
requested by the Agent (which notice may be given by telephone if promptly
confirmed in writing).

(h) None of the Pledgors will, without the Agent’s prior written consent (which
consent shall not be unreasonably delayed, withheld or conditioned), grant any
extension of the time of payment of any Accounts included in the Article 9
Collateral, compromise, compound or settle the same for less than the full
amount thereof, release, wholly or partly, any person liable for the payment
thereof or allow any credit or discount whatsoever thereon, other than
extensions, credits, discounts, compromises or settlements granted or made in
the ordinary course of business and/or consistent with prudent business
practices, except as not prohibited by the Credit Agreement and any Other First
Lien Agreement.

(i) Each Pledgor irrevocably makes, constitutes and appoints the Agent (and all
officers, employees or agents designated by the Agent) as such Pledgor’s true
and lawful agent (and attorney-in-fact) for the purpose, during the continuance
of an Event of Default and upon five (5) Business Days prior written notice, of
making, settling and adjusting claims in respect of

 

21



--------------------------------------------------------------------------------

Article 9 Collateral under policies of insurance, endorsing the name of such
Pledgor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto. In the event that any Pledgor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
by the Loan Documents or to pay any premium in whole or part relating thereto,
the Agent may, without waiving or releasing any obligation or liability of the
Pledgors hereunder or any Event of Default, in its sole discretion, upon ten
(10) Business Days prior written notice, obtain and maintain such policies of
insurance and pay such premium and take any other actions with respect thereto
as the Agent reasonably deems advisable. All sums disbursed by the Agent in
connection with this Section 3.03(i), including reasonable and documented
attorneys’ fees, court costs, expenses and other charges relating thereto, shall
be payable, promptly following written demand, by the Pledgors to the Agent and
shall be additional Secured Obligations secured hereby.

(j) For each Deposit Account (other than (i) any other Deposit Account
maintained with the Agent or (ii) any Excluded Account), the respective Pledgor
shall cause the bank with which the Deposit Account is maintained to execute and
deliver to the Agent within forty-five (45) days after the Closing Date or the
establishment of any Deposit Account established after the Closing Date, as
applicable, a “control agreement” in form reasonably acceptable to the Agent and
such Pledgor. If any bank with which a Deposit Account (other than an Excluded
Account) is maintained refuses to, or does not, enter into such a “control
agreement”, then the respective Pledgor shall, promptly following the reasonable
request of the Agent, close the respective Deposit Account and transfer all
balances therein to another Deposit Account meeting the requirements of this
Section 3.03(j) within sixty (60) days (as such date may be extended from time
to time by the Agent in its reasonable discretion) of such request.

SECTION 3.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Agent to enforce, for the
benefit of the Secured Parties, the Agent’s security interest in the Article 9
Collateral, each Pledgor agrees, in each case at such Pledgor’s own expense, to
take the following actions with respect to the following Article 9 Collateral:

(a) Instruments and Tangible Chattel Paper. If any Pledgor shall at any time own
or acquire any Instruments or Tangible Chattel Paper evidencing an amount in
excess of $10,000,000 individually, such Pledgor shall promptly endorse, assign
and deliver the same to the Agent, accompanied by such instruments of transfer
or assignment duly executed in blank as the Agent may from time to time
reasonably request; provided that the aggregate amount of Instruments and/or
Chattel Paper that are not endorsed, assigned and delivered to the Agent shall
not exceed $30,000,000 in the aggregate.

(b) Commercial Tort Claims. If any Pledgor shall at any time hold or acquire a
Commercial Tort Claim for which a claim has been made in an amount reasonably
estimated to exceed of $10,000,000 individually, such Pledgor shall promptly
notify the Agent thereof in a writing signed by such Pledgor, including a
summary description of such claim, and grant to the Agent in writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to the Agent; provided that the aggregate amount of Commercial Tort Claims in
which a security interest is not granted to the Agent shall not exceed
$30,000,000 in the aggregate.

 

22



--------------------------------------------------------------------------------

SECTION 3.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
Except as permitted by the Credit Agreement and, after the termination of the
Credit Agreement and the First Lien Intercreditor Agreement, each Other First
Lien Agreement:

(a) In the exercise of its reasonable business judgment, each Pledgor agrees
that it will not knowingly do any act or knowingly omit to do any act (and will
exercise commercially reasonable efforts to prevent its licensees from doing any
act or omitting to do any act) whereby any Patent material to the normal conduct
of such Pledgor’s business from becoming prematurely invalidated or dedicated to
the public, and agrees that it shall take commercially reasonable steps as
appropriate in the exercise of its reasonable business judgment with respect to
any material products covered by any such Patent as necessary to protect and
maintain its rights under applicable patent laws.

(b) In the exercise of its reasonable business judgment, each Pledgor will use
commercially reasonable efforts to, and will use its commercially reasonable
efforts to cause its licensees or its sublicensees to, for each Trademark
material to the normal conduct of such Pledgor’s business, (i) maintain such
Trademark in full force free from any adjudication of abandonment or invalidity
for non-use, (ii) maintain the quality of products and services offered under
such Trademark, (iii) display such Trademark with notice of federal or foreign
registration or claim of trademark or service mark as required under applicable
law and (iv) not knowingly use or knowingly permit its licensees’ use of such
Trademark in violation of any third-party rights.

(c) In the exercise of its reasonable business judgment, each Pledgor will use
commercially reasonable efforts to, and will use its commercially reasonable
efforts to cause its licensees or its sublicensees to, for each work covered by
a material Copyright necessary to the normal conduct of such Pledgor’s business
that it publishes, displays and distributes, use copyright notices as required
under applicable copyright laws.

(d) Each Pledgor shall notify the Agent promptly if it knows that any Patent,
Trademark or Copyright that, in such Pledgor’s reasonable business judgment, is
material to the normal conduct of such Pledgor’s business may imminently become
abandoned, lost or dedicated to the public, or of any materially adverse
determination or development, excluding office actions and similar
determinations or developments, in the United States Patent and Trademark
Office, United States Copyright Office, any court or any similar office of the
United States, regarding such Pledgor’s ownership of any such material Patent,
Trademark or Copyright or its right to register or to maintain the same.

(e) Each Pledgor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Agent on an annual basis at the time of delivery
of financial statements for such year (commencing with the financial statements
for the fiscal year ended December 31, 2018) of each application by itself, or
through any agent, employee, licensee or designee, for any Patent with the
United States Patent and Trademark Office and each registration of any Trademark
or Copyright with the United States Patent and Trademark Office, the United
States

 

23



--------------------------------------------------------------------------------

Copyright Office or any comparable office or agency in any other country filed
during the preceding twelvemonth period, and (ii) upon the reasonable request of
the Agent, execute and deliver any and all agreements, instruments, documents
and papers as the Agent may reasonably request to evidence the Agent’s Security
Interest in such United States federally registered or pending Patent, Trademark
or Copyright.

(f) Each Pledgor shall exercise its reasonable business judgment with respect to
maintaining and pursuing each material application relating to any Patent,
Trademark and/or Copyright (and obtaining the relevant grant or registration)
material to the normal conduct of such Pledgor’s business and to maintain, as
appropriate in accordance with its reasonable business judgment, (i) each issued
Patent and (ii) the registrations of each Trademark and each Copyright that is
material to the normal conduct of such Pledgor’s business, including, when
applicable and necessary in such Pledgor’s reasonable business judgment, timely
filings of applications for renewal, affidavits of use, affidavits of
incontestability and payment of maintenance fees, and, if any Pledgor believes
necessary in its reasonable business judgment, to initiate opposition,
interference and cancellation proceedings against third parties.

(g) In the event that any Pledgor knows that any Article 9 Collateral consisting
of a Patent, Trademark or Copyright that, in such Pledgor’s reasonable business
judgment, is material to the normal conduct of its business has been or is about
to be materially infringed, misappropriated or diluted by a third party, such
Pledgor shall promptly notify the Agent and shall, if such Pledgor deems it
necessary in its reasonable business judgment, promptly sue and recover any and
all damages, and take such other actions as are reasonably appropriate under the
circumstances.

(h) Solely upon and during the continuance of an Event of Default, at the
request of the Agent, each Pledgor shall use commercially reasonable efforts to
obtain all requisite consents or approvals from the licensor under each
Copyright License, Patent License or Trademark License to effect the assignment
of all such Pledgor’s right, title and interest thereunder to (in the Agent’s
sole discretion) the designee of the Agent or the Agent.

ARTICLE IV.

Remedies

SECTION 4.01. Remedies upon Default. Solely upon the occurrence and during the
continuance of an Event of Default, subject to applicable Gaming Laws and the
notice requirements set forth herein, each Pledgor agrees to deliver each item
of Collateral to the Agent on demand, and it is agreed that the Agent shall have
the right to take any of or all the following actions at the same or different
times: (a) with respect to any Article 9 Collateral consisting of Intellectual
Property, on demand, to cause the Security Interest to become an assignment,
transfer and conveyance of any of or all such Article 9 Collateral by the
applicable Pledgors to the Agent or to license or sublicense (subject to any
obligation to maintain the quality of goods and services provided under any
Trademark consistent with the quality of such goods and services provided by the
Pledgors immediately prior to such Event of Default), whether general, special
or otherwise, and whether on an exclusive or a nonexclusive basis, any such
Article 9 Collateral throughout the world on such terms and conditions and in
such manner as the Agent

 

24



--------------------------------------------------------------------------------

shall determine (other than in violation of any then-existing licensing
arrangements to the extent that consents or waivers thereunder cannot be
obtained) and (b) with or without legal process and with or without prior notice
or demand for performance, to take possession of the Article 9 Collateral and
without liability for trespass to the applicable Pledgor to enter any premises
where the Article 9 Collateral may be located for the purpose of taking
possession of or removing the Article 9 Collateral and, generally, to exercise
any and all rights afforded to a secured party under the applicable Uniform
Commercial Code or other applicable law. Without limiting the generality of the
foregoing, each Pledgor agrees that the Agent shall have the right, subject to
the requirements of applicable law or as otherwise set forth herein, to sell or
otherwise dispose of all or any part of the Collateral at a public or private
sale or at any broker’s board or on any securities exchange, for cash, upon
credit or for future delivery as the Agent shall deem appropriate. The Agent
shall be authorized in connection with any sale of a security (if it deems it
advisable to do so) pursuant to the foregoing to restrict the prospective
bidders or purchasers to Persons who represent and agree that they are
purchasing such security for their own account, for investment, and not with a
view to the distribution or sale thereof. Upon consummation of any such sale of
Collateral pursuant to this Section 4.01 the Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right on the part of any Pledgor, and
each Pledgor hereby waives and releases (to the extent permitted by law) all
rights of redemption, stay, valuation and appraisal that such Pledgor now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted.

The Agent shall give the applicable Pledgors 10 days’ written notice (which each
Pledgor agrees is reasonable notice within the meaning of Section 9-611 of the
New York UCC or its equivalent in other jurisdictions) of the Agent’s intention
to make any sale of Collateral. Such notice, in the case of a public sale, shall
state the time and place for such sale and, in the case of a sale at a broker’s
board or on a securities exchange, shall state the board or exchange at which
such sale is to be made and the day on which the Collateral, or portion thereof,
will first be offered for sale at such board or exchange. Any such public sale
shall be held at such time or times within ordinary business hours and at such
place or places as the Agent may fix and state in the notice (if any) of such
sale. At any such sale, the Collateral, or the portion thereof, to be sold may
be sold in one lot as an entirety or in separate parcels, as the Agent may (in
its sole and absolute discretion) determine. The Agent shall not be obligated to
make any sale of any Collateral if it shall determine not to do so, regardless
of the fact that notice of sale of such Collateral shall have been given. The
Agent may, without notice or publication, adjourn any public or private sale or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for sale, and such sale may, without further notice, be made at the
time and place to which the same was so adjourned. In the case of any sale of
all or any part of the Collateral made on credit or for future delivery, the
Collateral so sold may be retained by the Agent until the sale price is paid by
the purchaser or purchasers thereof, but the Agent shall not incur any liability
in the event that any such purchaser or purchasers shall fail to take up and pay
for the Collateral so sold and, in the case of any such failure, such Collateral
may be sold again upon notice given in accordance with provisions above. At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Section 4.01, any Secured Party may bid for or purchase for cash, free (to the
extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of any Pledgor (all such rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and

 

25



--------------------------------------------------------------------------------

such Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property without further accountability to any Pledgor therefor.
For purposes hereof, a written agreement to purchase the Collateral or any
portion thereof shall be treated as a sale thereof; the Agent shall be free to
carry out such sale pursuant to such agreement and no Pledgor shall be entitled
to the return of the Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Secured
Obligations paid in full. As an alternative to exercising the power of sale
herein conferred upon it, the Agent may proceed by a suit or suits at law or in
equity to foreclose under this Agreement and to sell the Collateral or any
portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver. Any sale pursuant to the provisions of this Section 4.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the New York UCC or its equivalent in other jurisdictions.

SECTION 4.02. Application of Proceeds. The Agent shall, subject to the First
Lien Intercreditor Agreement including Section 1.01(b) thereof, promptly apply
the proceeds, moneys or balances of any collection or sale of Collateral
realized through the exercise by the Agent of its remedies hereunder, as well as
any Collateral consisting of cash at any time when remedies are being exercised
hereunder, as follows:

FIRST, to the payment of all fees and reasonable costs and expenses incurred by
the Agent in connection with such collection or sale or otherwise in connection
with this Agreement, any Loan Document or any of the Secured Obligations,
including all court costs and the reasonable fees and documented out-of-pocket
expenses of its agents and legal counsel to the extent required under the Credit
Agreement, the repayment of all advances made by the Agent hereunder or under
any other Loan Document on behalf of any Pledgor and any other reasonable costs
or expenses incurred in connection with the exercise of any right or remedy
hereunder or under any other Loan Document;

SECOND, to the payment in full of the Secured Obligations secured by such
Collateral (the amounts so applied to be distributed among the Secured Parties
pro rata based on the respective amounts of such Secured Obligations owed to
them on the date of any such distribution (or in accordance with such other
method of distribution as may be set forth in the First Lien Intercreditor
Agreement); and

THIRD, to the Pledgors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Agent shall have absolute discretion as to the time of application of any
such proceeds, moneys or balances in accordance with this Agreement. Upon any
sale of Collateral by the Agent (including pursuant to a power of sale granted
by statute or under a judicial proceeding), the receipt of the purchase money by
the Agent or of the officer making the sale shall be a sufficient discharge to
the purchaser or purchasers of the Collateral so sold and such purchaser or
purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to the Agent or such officer or be answerable in any
way for the misapplication thereof.

 

26



--------------------------------------------------------------------------------

SECTION 4.03. Grant of License to Use Intellectual Property. For the purpose of
enabling the Agent to exercise rights and remedies under this Agreement solely
at and during such time as the Agent shall be lawfully entitled to exercise such
rights and remedies, each Pledgor hereby grants to (in the Agent’s sole
discretion) a designee of the Agent or the Agent, for the benefit of the Secured
Parties, an irrevocable, non-exclusive license (exercisable without payment of
royalty or other compensation to any Pledgor) to use, license or sublicense (in
each case subject to any obligation to maintain the quality of goods and
services provided under any Trademark consistent with the quality of such goods
and services provided by the Pledgors immediately prior to such Event of Default
and other than in violation of any then-existing licensing arrangements to the
extent that consents or waivers thereunder cannot be obtained) any of the
Article 9 Collateral consisting of Intellectual Property now owned or hereafter
acquired by such Pledgor, wherever the same may be located, and including in
such license reasonable access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof. The use of such license by the Agent may be
exercised, at the option of the Agent, solely upon the occurrence and during the
continuation of an Event of Default; provided that any license, sublicense or
other transaction entered into by the Agent in accordance herewith shall be
binding upon the Pledgors notwithstanding any subsequent cure of an Event of
Default.

SECTION 4.04. Securities Act, etc. In view of the position of the Pledgors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Agent if the Agent were to attempt to dispose
of all or any part of the Pledged Collateral, and might also limit the extent to
which or the manner in which any subsequent transferee of any Pledged Collateral
could dispose of the same. Similarly, there may be other legal restrictions or
limitations affecting the Agent in any attempt to dispose of all or part of the
Pledged Collateral under applicable Blue Sky or other state securities laws or
similar laws analogous in purpose or effect. Each Pledgor acknowledges and
agrees that in light of such restrictions and limitations, the Agent, in its
sole and absolute discretion, (a) may proceed to make such a sale whether or not
a registration statement for the purpose of registering such Pledged Collateral
or part thereof shall have been filed under the Federal Securities Laws or, to
the extent applicable, Blue Sky or other state securities laws and (b) may
approach and negotiate with a single potential purchaser to effect such sale.
Each Pledgor acknowledges and agrees that any such sale might result in prices
and other terms less favorable to the seller than if such sale were a public
sale without such restrictions. In the event of any such sale, the Agent shall
incur no responsibility or liability for selling all or any part of the Pledged
Collateral at a price that the Agent, in its sole and absolute discretion, may
in good faith deem reasonable under the circumstances, notwithstanding the
possibility that a substantially higher price might have been realized if the
sale were deferred until after registration as aforesaid or if more than a
single purchaser were approached. The provisions of this Section 4.04 will apply
notwithstanding the existence of a public or private market upon which the
quotations or sales prices may exceed substantially the price at which the Agent
sells.

 

27



--------------------------------------------------------------------------------

ARTICLE V.

Miscellaneous

SECTION 5.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement (whether or not then in effect) and all
notices to any holder of obligations under any Other First Lien Agreements, at
its address set forth in the Other First Lien Secured Party Consent or in the
First Lien Intercreditor Agreement, as such address may be changed by written
notice to the Agent and the Company. All communications and notices hereunder to
any Subsidiary Party shall be given to it in care of the Company, with such
notice to be given as provided in Section 9.01 of the Credit Agreement (whether
or not then in effect).

SECTION 5.02. Security Interest Absolute. All rights of the Agent hereunder, the
Security Interest, the security interest in the Pledged Collateral and all
obligations of each Pledgor hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of any Loan Document,
any agreement with respect to any of the Secured Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Secured Obligations, or any other amendment or waiver of or any consent to any
departure from any Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Secured Obligations or
(d) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, any Pledgor in respect of the Secured Obligations or this
Agreement (other than a defense of payment or performance).

SECTION 5.03. Limitation by Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law or regulation (including any
Gaming Law or Liquor Law), and all the provisions of this Agreement are intended
to be subject to all applicable mandatory provisions of law or regulation
(including any Gaming Law or Liquor Law) that may be controlling and to be
limited to the extent necessary so that they shall not render this Agreement
invalid, unenforceable, in whole or in part, or not entitled to be recorded,
registered or filed under the provisions of any applicable law or regulation
(including any Gaming Law or Liquor Law).

SECTION 5.04. Binding Effect: Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Agent and a counterpart
hereof shall have been executed on behalf of the Agent, and thereafter shall be
binding upon such party and the Agent and their respective permitted successors
and assigns, and shall inure to the benefit of such party, the Agent and the
other Secured Parties and their respective permitted successors and assigns,
except that no party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Agreement or the Credit Agreement and the Notes Indenture or, after the
termination of the Credit Agreement, the Notes Indenture and the First Lien
Intercreditor Agreement, any Other First Lien Agreement.

 

28



--------------------------------------------------------------------------------

SECTION 5.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Pledgor or the Agent that are contained in
this Agreement shall bind and inure to the benefit of their respective permitted
successors and assigns. The Agent hereunder shall at all times be the same
person that is the “Collateral Agent” under the First Lien Intercreditor
Agreement. Written notice of resignation by the “Collateral Agent” pursuant to
the First Lien Intercreditor Agreement shall also constitute notice of
resignation as the Agent under this Agreement. Upon the acceptance of any
appointment as the “Collateral Agent” under the First Lien Intercreditor
Agreement by a successor “Collateral Agent,” that successor “Collateral Agent”
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent pursuant hereto.

SECTION 5.06. Agent’s Fees and Expenses; Indemnification.

(a) The parties hereto agree that the Agent shall be entitled to reimbursement
of its expenses incurred hereunder as provided in Section 9.05 of the Credit
Agreement and the equivalent provision of each Other First Lien Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Pledgor jointly and severally agrees to indemnify the Agent and
the other Indemnitees (as defined in Section 9.05 of the Credit Agreement) (or
such equivalent term as may be used in any Other First Lien Agreement) against,
and hold each Indemnitee harmless from, any and all actual losses, claims,
damages, liabilities and related expenses, including reasonable counsel fees,
charges and disbursements (limited to not more than one counsel, plus, if
necessary, one local counsel per material jurisdiction) (except the allocated
costs of in-house counsel) incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of, (i) the execution or
delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby the performance by the parties hereto
and thereto of their respective obligations thereunder or the consummation of
the Transactions and other transactions contemplated hereby (including in
connection with the appointment of any successor Agent in accordance with the
applicable Loan Documents and in connection with any filings, registrations or
any other actions to be taken to reflect the security interest of such successor
Agent), (ii) the use of proceeds of the Loans or any Other First Lien
Obligations or the use of any Letter of Credit or (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, or to the
Collateral, whether or not any Indemnitee is a party thereto and regardless of
whether such matter is initiated by a third party or any Pledgor; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from (1) the gross negligence or willful misconduct of such Indemnitee
(for purpose of this proviso only, each of the Agent, and any Secured Party
shall be treated as several and separate Indemnitees, but each of them together
with its respective Related Parties, shall be treated as a single Indemnitee),
(2) any material breach of any Loan Document by such Indemnitee (other than by
Wilmington Trust, National Association, in its capacity as Agent), or (3) any
claim, actions, settlements, suits, inquiries, litigation, investigation or
proceeding that does not involve an act or omission of the Borrower or any of
its Affiliates and is brought by an Indemnitee against another Indemnitee (other
than any claim, actions, settlements, suits, inquiries, litigation,
investigation or proceeding against any Agent (as defined in the Credit
Agreement) or an Arranger in its capacity as such).

 

29



--------------------------------------------------------------------------------

(c) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 5.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Secured Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Agent or any other Secured Party. All amounts due
under this Section 5.06 shall be payable on written demand therefor accompanied
by reasonable documentation with respect to any reimbursement, indemnification
or other amount requested.

SECTION 5.07. Agent Appointed Attorney-in-Fact. Each Pledgor hereby appoints the
Agent the attorney-in-fact of such Pledgor for the purpose of carrying out the
provisions of this Agreement and taking any action and executing any instrument
that the Agent may deem necessary or advisable to accomplish the purposes
hereof, which appointment is irrevocable and coupled with an interest until the
earlier of (a) payment in full in cash of the Secured Obligations (in each case
other than obligations backstopped by letters of credit, contingent or
unliquidated obligations or liabilities not then due) and (b) upon the
termination and release of the pledges made by the Pledgors herein and all other
security interests granted hereby. Without limiting the generality of the
foregoing, subject to applicable Gaming Laws and the Intercreditor Agreements,
the Agent shall have the right, upon the occurrence and during the continuance
of an Event of Default, with full power of substitution either in the Agent’s
name or in the name of such Pledgor, (a) to receive, endorse, assign or deliver
any and all notes, acceptances, checks, drafts, money orders or other evidences
of payment relating to the Collateral or any part thereof, (b) to demand,
collect, receive payment of, give receipt for and give discharges and releases
of all or any of the Collateral; (c) to ask for, demand, sue for, collect,
receive and give acquittance for any and all moneys due or to become due under
and by virtue of any Collateral; (d) to sign the name of any Pledgor on any
invoice or bill of lading relating to any of the Collateral; (e) to send
verifications of Accounts to any Account Debtor; (f) to commence and prosecute
any and all suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect or otherwise realize on all or any of the
Collateral or to enforce any rights in respect of any Collateral; (g) to settle,
compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (h) to notify, or to require any
Pledgor to notify, Account Debtors to make payment directly to the Agent; and
(i) to use, sell, assign, transfer, pledge, make any agreement with respect to
or otherwise deal with all or any of the Collateral, and to do all other acts
and things necessary to carry out the purposes of this Agreement, as fully and
completely as though the Agent were the absolute owner of the Collateral for all
purposes; provided that nothing herein contained shall be construed as requiring
or obligating the Agent to make any commitment or to make any inquiry as to the
nature or sufficiency of any payment received by the Agent, or to present or
file any claim or notice, or to take any action with respect to the Collateral
or any part thereof or the moneys due or to become due in respect thereof or any
property covered thereby. The Agent and the other Secured Parties shall be
accountable only for amounts actually received as a result of the exercise of
the powers granted to them herein, and neither they nor their officers,
directors, employees or agents shall be responsible to any Pledgor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.

 

30



--------------------------------------------------------------------------------

SECTION 5.08. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 5.09. Waivers; Amendment.

(a) No failure or delay by the Agent, any L/C Issuer, any Lender or any other
Secured Party in exercising any right, power or remedy hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy, or any abandonment or
discontinuance of steps to enforce such a right, power or remedy, preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The rights, powers and remedies of the Agent, any L/C Issuer, the
Lenders or any other Secured Party hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights, powers or remedies that they
would otherwise have. No waiver of any provision of this Agreement or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section 5.09, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan, the increase of any Other First Lien Obligations or the
issuance of a Letter of Credit shall not be construed as a waiver of any Default
or Event of Default, regardless of whether the Agent, any Lender, any L/C Issuer
or any other Secured Party may have had notice or knowledge of such Default or
Event of Default at the time. No notice or demand on any Loan Party in any case
shall entitle any Loan Party to any other or further notice or demand in similar
or other circumstances.

(b) This Agreement shall be construed as a separate agreement with respect to
each party and may be amended, modified, supplemented, waived or released with
respect to any party without the approval of any other party and without
effecting the obligations of any other party hereunder. Except at provided in
Section 5.16, neither this Agreement nor any provision hereof or of any other
Security Document may be waived, amended or modified except as provided in the
Credit Agreement, the Notes Indenture or any other Other First Lien Agreement
applicable to the Loan Party or Loan Parties with respect to which such waiver,
amendment or modification is to apply, and, by each other Authorized
Representative to the extent required by (and in accordance with) such Credit
Agreement, Notes Indenture or other applicable Other First Lien Agreement, or,
in each case, as otherwise provided in Section 2.04 of the First Lien
Intercreditor Agreement. The Agent may conclusively rely on a certificate of an
officer of the Company as to whether any amendment contemplated by this
Section 5.09(b) is permitted.

(c) Notwithstanding anything in this Agreement or any Security Document to the
contrary, the Agent may, in its sole discretion or at the direction of the
Required Lenders, grant extensions of time for or waivers of the satisfaction of
any of the requirements under Sections 3.01, 3.03, 3.04 and 3.05 or any Security
Documents in respect of any particular Collateral or any particular Subsidiary
if it determines that the satisfaction thereof with respect to such Collateral
or such Subsidiary cannot be accomplished without undue expense or unreasonable
effort or due to factors beyond the control of the Borrower by the time or times
at which it would otherwise be required to be satisfied under this Agreement or
any Security Document.

 

31



--------------------------------------------------------------------------------

SECTION 5.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 5.10.

SECTION 5.11. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 5.12. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 5.04. Delivery of an executed counterpart to this Agreement
by facsimile or other electronic transmission shall be as effective as delivery
of a manually signed original.

SECTION 5.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 5.14. Jurisdiction: Consent to Service of Process.

(a) Each party to this Agreement hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York
County, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Documents to
which it is a party, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

32



--------------------------------------------------------------------------------

(b) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any New York State or federal court of the United States of America
sitting in New York County, and any appellate court from any thereof. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 5.01. Nothing in this Agreement, any
other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 5.15. Termination or Release.

(a) This Agreement and the pledges made by the Pledgors herein and all other
security interests granted by the Pledgors hereby shall automatically terminate
and be released upon the date when all Secured Obligations (in each case other
than backstopped letters of credit, contingent or unliquidated obligations or
liabilities not then due and any other obligations that, by the terms of a
Credit Agreement, Notes Indenture or any other Other First Lien Agreements, are
not required to be paid in full prior to termination and release of the
Collateral) have been paid in full in cash and the Secured Parties have no
further commitment to extend credit under the Loan Documents.

(b) A Subsidiary Party shall automatically be released from its obligations
hereunder and the security interests in the Collateral of such Subsidiary Party
shall be automatically released upon the consummation of any transaction not
prohibited by the Credit Agreement or any Other First Lien Agreement as a result
of which such Subsidiary Party ceases to be a Subsidiary or otherwise ceases to
be a Pledgor, all without delivery of any instrument or performance of any act
by any party, and all rights to the Collateral shall revert to such Subsidiary
Party.

(c) (i) Upon any sale or other transfer by any Pledgor of any Collateral that is
not prohibited by the Credit Agreement or any Other First Lien Agreement to any
person that is not a Pledgor, (ii) upon the effectiveness of any written consent
to the release of the security interest granted hereby in any Collateral
pursuant to Section 9.08 of the Credit Agreement, Article IX of the Notes
Indenture and any equivalent provision of each applicable Other First Lien
Agreement (in each case, to the extent required thereby), or (iii) as otherwise
may be provided in the Intercreditor Agreements, the security interest in such
Collateral shall be automatically released, all without delivery of any
instrument or performance of any act by any party.

(d) A Pledgor shall automatically be released from its Credit Agreement Secured
Obligations hereunder and/or the security interests in any Collateral securing
Credit Agreement Secured Obligations shall be automatically released, in each
case, upon the occurrence of any of the circumstances set forth in Section 9.18
of the Credit Agreement without delivery of any instrument or performance of any
act by any party, and all rights to the Collateral shall revert to any
applicable Pledgor.

 

33



--------------------------------------------------------------------------------

(e) Solely with respect to any Other First Lien Obligations, a Pledgor shall
automatically be released from its obligations hereunder and/or the security
interests in any Collateral shall be automatically released, in each case
(i) solely with respect to Notes Obligations, upon the occurrence of any of the
circumstances set forth in Section 11.04(a) of the Indenture or (ii) with
respect to any Other First Lien Obligations, other than the Notes Obligations,
upon the occurrence of any of the circumstances set forth in any equivalent
provision of any applicable Other First Lien Agreement governing such Other
First Lien Obligations, all without delivery of any instrument or performance of
any act by any party, and all rights to the Collateral shall revert to any
applicable Pledgor.

(f) If any Collateral shall become subject to the release provisions set forth
in Section 2.04 of the First Lien Intercreditor Agreement, the lien created
hereunder on such Collateral shall be automatically released to the extent (and
only to the extent) provided therein.

(g) If any Collateral shall become subject to a Lien permitted by Sections
6.02(h), 6.02(j) or 6.02(mm) of the Credit Agreement, the Lien created hereunder
on such Collateral may be subordinated to such Lien permitted by Sections
6.02(h), 6.02(j) or 6.02(mm) of the Credit Agreement. In connection with any
such subordination, the Agent shall execute and deliver to any Pledgor, at such
Pledgor’s expense, all documents that such Pledgor shall reasonably request to
evidence such subordination.

(h) In connection with any termination or release pursuant to this Section 5.15,
the Agent shall execute and deliver to any Pledgor, at such Pledgor’s expense,
all documents that such Pledgor shall reasonably request to evidence such
termination or release (including, without limitation, UCC termination
statements), and will duly assign and transfer to such Pledgor, such of the
Pledged Collateral that may be in the possession of the Agent and has not
theretofore been sold or otherwise applied or released pursuant to this
Agreement. Any execution and delivery of documents pursuant to this Section 5.15
shall be without recourse to or warranty by the Agent. In connection with any
release pursuant to this Section 5.15, the Pledgors shall be permitted to take
any action in connection therewith consistent with such release including,
without limitation, the filing of UCC termination statements. Upon the receipt
of any necessary or proper instruments of termination, satisfaction or release
(forms of which shall be reasonably acceptable to the Agent) prepared by the
Borrower pursuant to this Section 5.15, the Agent shall execute, deliver or
acknowledge such instruments or releases to evidence the release of any
Collateral permitted to be released pursuant to this Agreement. The Pledgors
agree to pay all reasonable and documented out-of-pocket expenses incurred by
the Agent (and its representatives and counsel) in connection with the execution
and delivery of such release documents or instruments.

SECTION 5.16. Additional Subsidiaries. Upon execution and delivery by the Agent
and any Subsidiary that is required or permitted to become a party hereto by the
Credit Agreement, by Section 4.11 of the Notes Indenture or by any Other First
Lien Agreement of an instrument substantially in the form of Exhibit I hereto
(or another instrument reasonably satisfactory to the Agent and the Company),
subject to applicable Gaming Laws, such subsidiary shall become a Subsidiary
Party hereunder with the same force and effect as if originally named as a
Subsidiary Party herein. The execution and delivery of any such instrument shall
not require the consent of any other party to this Agreement. The rights and
obligations of each party to this Agreement shall remain in full force and
effect notwithstanding the addition of any new party to this Agreement.

 

34



--------------------------------------------------------------------------------

SECTION 5.17. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender, the Credit Agreement Agent and each L/C Issuer is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender, the Credit Agreement Agent or such L/C Issuer to
or for the credit or the account of any party to this Agreement against any of
and all the obligations of such party now or hereafter existing under this
Agreement owing to such Lender, the Credit Agreement Agent or such L/C Issuer.
The rights of each Lender, the Credit Agreement Agent and L/C Issuer under this
Section 5.17 are in addition to other rights and remedies (including other
rights of set-off) that such Lender, the Credit Agreement Agent and such L/C
Issuer may have.

SECTION 5.18. Compliance with Gaming Laws. Notwithstanding anything to the
contrary set forth in this Agreement or any other Loan Document, the Agent, on
behalf of the Secured Parties, acknowledges and agrees that:

(a) the pledge of the Pledged Stock of any Loan Party that is a licensee or
registered holding company under the Gaming Laws applicable in the State of
Nevada (“Nevada Gaming Laws”) (any such entity, a “Nevada Licensee”), pursuant
to this Agreement or any other Loan Document, will not be effective without the
prior approval of the Gaming Authorities having jurisdiction in Nevada (the
“Nevada Gaming Authorities”) to the extent required by applicable law, and no
certificates evidencing any such Pledged Stock may be delivered to the
Collateral Agent until such approval has been obtained. Furthermore, no
amendment of this Agreement shall be effective until any approvals required from
the Nevada Gaming Authorities under the Nevada Gaming Laws have been obtained;

(b) in the event that Agent exercises one or more of the remedies set forth in
this Agreement with respect to the Pledged Stock of any Nevada Licensee,
including, without limitation, the foreclosure, transfer, sale, distribution or
other disposition of any interest therein (except back to the applicable
Pledgor), the exercise of voting and consensual rights, and any other resort to
or enforcement of the security interest in such Pledged Stock, such action will
require the separate and prior approval of the Nevada Gaming Authorities or the
licensing of the Agent or any transferee thereof unless such licensing
requirement is waived thereby;

(c) the Agent, and any custodial agent of Agent in the State of Nevada, will be
required to comply with the conditions, if any, imposed by the Nevada Gaming
Authorities in connection with their approval of the pledge granted hereunder,
including, without limitation, requirements that the Agent or its custodial
agent maintain the certificates evidencing the Pledged Stock of Nevada Licensees
at a location in Nevada provided to the Nevada Gaming Authorities, and that the
Agent or its custodial agent permit agents or employees of the Nevada Gaming
Authorities to inspect such certificates upon request during normal business
hours;

 

35



--------------------------------------------------------------------------------

(d) neither the Agent nor any custodial agent of the Agent will be permitted to
surrender possession of any Pledged Stock of Nevada Licensees to any Person
other than the applicable Pledgor thereof without the prior approval of the
Nevada Gaming Authorities or as otherwise permitted by the Gaming Laws;

(e) any approval of the Nevada Gaming Authorities of this Agreement, or any
amendment hereto, does not constitute approval, either express or implied, of
the Agent to take any actions provided for in this Agreement, for which separate
approval by the Nevada Gaming Authorities may be required by the Gaming Laws;

(f) the Agent, the Secured Parties and their respective successors and assigns
are subject to being called forward by the Nevada Gaming Authorities in their
sole and absolute discretion, for licensing or a finding of suitability in order
to remain entitled to the benefits of this Agreement and any other Loan
Documents; and

(g) in the event the Agent, on behalf of the Secured Parties, exercises one or
more of the remedies set forth in this Agreement with respect to Article 9
Collateral consisting of gaming devices, mobile gaming systems, interactive
gaming systems, cashless wagering systems and associated equipment (as those
terms are defined in the Gaming Laws), including, but not limited to, the
foreclosure, transfer, sale, distribution or other disposition of such
Collateral, such exercise of remedies may require the separate and prior
approval of the Nevada Gaming Authorities or the licensing of the Agent or any
transferee thereof pursuant to the Gaming Laws.

SECTION 5.19. Subject to First Lien Intercreditor Agreement. Notwithstanding
anything herein to the contrary, (i) the liens and security interests granted to
the Agent pursuant to this Agreement are expressly subject to the First Lien
Intercreditor Agreement and (ii) the exercise of any right or remedy by the
Agent hereunder is subject to the limitations and provisions of the First Lien
Intercreditor Agreement. In the event of any conflict between the terms of the
First Lien Intercreditor Agreement and the terms of this Agreement, the terms of
the First Lien Intercreditor Agreement shall govern.

SECTION 5.20. Other First Lien Obligations. On or after the date hereof and so
long as such obligations are not prohibited to be incurred under the Credit
Agreement and any Other First Lien Agreement then in effect, the Company may
from time to time designate obligations in respect of Indebtedness to be secured
on a pari passu basis with the then outstanding Secured Obligations as Other
First Lien Obligations hereunder by delivering to the Agent and each Authorized
Representative (a) a certificate signed by a Responsible Officer of the Company
(i) identifying the obligations so designated and the initial aggregate
principal amount or face amount thereof, (ii) stating that such obligations are
designated as Other First Lien Obligations for purposes hereof,
(iii) representing that such designation of such obligations as Other First Lien
Obligations are not prohibited by the terms of the Credit Agreement, the Notes
Indenture and any Other First Lien Agreement then in effect and (iv) specifying
the name and address of the Authorized Representative for such obligations and
(b) a fully executed Other First Lien Secured Party Consent (in the form
attached as Exhibit III). The Agent and each Authorized Representative agree
that upon the satisfaction of all conditions set forth in the preceding
sentence, (x) the Agent shall act as agent under and subject to the terms of the
Security Documents for the benefit of all Secured Parties, including without
limitation, any Secured

 

36



--------------------------------------------------------------------------------

Parties that hold any such Other First Lien Obligations, and (y) the Agent and
each Authorized Representative agree to the appointment, and acceptance of the
appointment, of the Agent as agent for the holders of such Other First Lien
Obligations as set forth in each Other First Lien Secured Party Consent and
agree, on behalf of itself and each Secured Party it represents, to be bound by
this Agreement and the First Lien Intercreditor Agreement. The rights and
obligations of each party to this Agreement shall remain in full force and
effect notwithstanding the addition of any new Secured Obligations to this
Agreement.

SECTION 5.21. Application of Gaming Laws. Notwithstanding anything herein to the
contrary, this Agreement and any Other First Lien Agreement are subject to
Gaming Laws and Liquor Laws. Without limiting the foregoing, the Secured Parties
acknowledge that (i) they are subject to the jurisdiction of the Gaming
Authorities and Liquor Authorities, in their discretion, for licensing,
qualification or findings of suitability or to file or provide other
information, and (ii) all rights, remedies and powers in or under this Agreement
and the Other First Lien Agreements, including with respect to the Collateral
(including the pledge and delivery of the Pledged Collateral), the Mortgaged
Properties and the ownership and operation of facilities may be subject to the
jurisdiction of the Gaming Authorities and Liquor Authorities, and may be
exercised only to the extent that the exercise thereof does not violate any
applicable provisions of the Gaming Laws and Liquor Laws and only to the extent
that required approvals (including prior approvals), if any, are obtained from
the relevant Gaming Authorities and Liquor Authorities.

 

[Signature Pages Follow]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

BALLY’S ATLANTIC CITY LLC; BILOXI HAMMOND, LLC;

BLUEGRASS DOWNS PROPERTY OWNER LLC;

CAESARS ATLANTIC CITY LLC;

GRAND BILOXI LLC; HARRAH’S BOSSIER CITY LLC; HARRAH’S COUNCIL BLUFFS LLC;
HARRAH’S LAKE TAHOE LLC; HARRAH’S METROPOLIS LLC; HARRAH’S RENO LLC; HARVEY’S
LAKE TAHOE LLC; HORSESHOE BOSSIER CITY PROP LLC; HORSESHOE COUNCIL BLUFFS LLC;
HORSESHOE SOUTHERN INDIANA LLC; HORSESHOE TUNICA LLC; MISCELLANEOUS LAND LLC;
NEW HARRAH’S NORTH KANSAS CITY LLC; NEW HORSESHOE HAMMOND LLC; NEW TUNICA
ROADHOUSE LLC; PROPCO GULFPORT LLC; PROPCO TRS LLC; VEGAS DEVELOPMENT LLC; VEGAS
OPERATING PROPERTY LLC; VICI FC INC.; and

VICI PROPERTIES 1 LLC,

each as a Pledgor

By:  

/s/ Mary E. Higgins

  Name: Mary E. Higgins       Title:    Vice President

 

 

[Signature Page to Collateral Agreement (First Lien)]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Agent

By:  

/s/ Jeffery Rose

  Name: Jeffery Rose   Title: Vice President

 

 

[Signature Page to Collateral Agreement (First Lien)]



--------------------------------------------------------------------------------

Schedule I

to the Collateral Agreement (First Lien)

Subsidiary Parties

 

Legal Name

  

Type of Entity

   Jurisdiction of Organization

Bally’s Atlantic City LLC

   Limited Liability Company    Delaware

Biloxi Hammond, LLC

   Limited Liability Company    Delaware

Bluegrass Downs Property Owner LLC (f/k/a Bluegrass Downs LLC)

   Limited Liability Company    Delaware

Caesars Atlantic City LLC

   Limited Liability Company    Delaware

Grand Biloxi LLC

   Limited Liability Company    Delaware

Harrah’s Bossier City LLC

   Limited Liability Company    Louisiana

Harrah’s Council Bluffs LLC

   Limited Liability Company    Delaware

Harrah’s Lake Tahoe LLC

   Limited Liability Company    Delaware

Harrah’s Metropolis LLC

   Limited Liability Company    Delaware

Harrah’s Reno LLC

   Limited Liability Company    Delaware

Harvey’s Lake Tahoe LLC

   Limited Liability Company    Delaware

Horseshoe Bossier City Prop LLC

   Limited Liability Company    Louisiana

Horseshoe Council Bluffs LLC

   Limited Liability Company    Delaware

Horseshoe Southern Indiana LLC

   Limited Liability Company    Delaware

Horseshoe Tunica LLC

   Limited Liability Company    Delaware

Miscellaneous Land LLC

   Limited Liability Company    Delaware

New Harrah’s North Kansas City LLC

   Limited Liability Company    Delaware

New Horseshoe Hammond LLC

   Limited Liability Company    Delaware

New Tunica Roadhouse LLC

   Limited Liability Company    Delaware

Propco Gulfport LLC (f/k/a Gulfport LLC)

   Limited Liability Company    Delaware

Propco TRS LLC

  

Limited Liability Company

   Delaware

Vegas Development LLC

  

Limited Liability Company

   Delaware

Vegas Operating Property LLC

  

Limited Liability Company

   Delaware

VICI FC Inc. (f/k/a Rubicon FC Inc.)

  

Corporation

   Delaware



--------------------------------------------------------------------------------

Schedule II

to the Collateral Agreement (First Lien)

Commercial Tort Claims

None.



--------------------------------------------------------------------------------

Schedule III

to the Collateral Agreement (First Lien)

Pledged Stock; Pledged Debt Securities

Equity Interests

 

Current Legal

Entities Owned

  

Record Owner

  

Certificate
No.

  

No. Shares/Interest

   Percent
Pledged  

VICI FC Inc.

   VICI Properties 1 LLC    2    1,000 shares of common stock      100 % 

Propco TRS LLC

   VICI Properties 1 LLC    N/A    N/A      100 % 

Harrah’s Joliet Landco LLC

   VICI Properties 1 LLC    N/A    N/A      80 % 

Horseshoe Southern Indiana LLC

   VICI Properties 1 LLC    N/A    N/A      100 % 

Bally’s Atlantic City LLC

   VICI Properties 1 LLC    N/A    N/A      100 % 

Biloxi Hammond, LLC

   Grand Biloxi LLC    N/A    N/A      100 % 

Bluegrass Downs Property Owner LLC

   VICI Properties 1 LLC    N/A    N/A      100 % 

Caesars Atlantic City LLC

   VICI Properties 1 LLC    N/A    N/A      100 % 

Grand Biloxi LLC

   VICI Properties 1 LLC    N/A    N/A      100 % 

Harrah’s Bossier City LLC

   VICI Properties 1 LLC    N/A    N/A      100 % 

Harrah’s Council Bluffs LLC

   VICI Properties 1 LLC    N/A    N/A      100 % 

Harrah’s Lake Tahoe LLC

   VICI Properties 1 LLC    N/A    N/A      100 % 

Harrah’s Metropolis LLC

   VICI Properties 1 LLC    N/A    N/A      100 % 

Harrah’s Reno LLC

   VICI Properties 1 LLC    N/A    N/A      100 % 

Harvey’s Lake Tahoe LLC

   VICI Properties 1 LLC    N/A    N/A      100 % 

Horseshoe Bossier City Prop LLC

   VICI Properties 1 LLC    N/A    N/A      100 % 

Horseshoe Council Bluffs LLC

   VICI Properties 1 LLC    N/A    N/A      100 % 

Horseshoe Tunica LLC

   VICI Properties 1 LLC    N/A    N/A      100 % 

Miscellaneous Land LLC

   VICI Properties 1 LLC    N/A    N/A      100 % 

New Harrah’s North Kansas City LLC

   VICI Properties 1 LLC    N/A    N/A      100 % 

New Horseshoe Hammond LLC

   VICI Properties 1 LLC    N/A    N/A      100 % 

New Tunica Roadhouse LLC

   VICI Properties 1 LLC    N/A    N/A      100 % 

Propco Gulfport LLC (f/k/a Gulfport LLC)

   VICI Properties 1 LLC    N/A    N/A      100 % 

Vegas Development LLC

   VICI Properties 1 LLC    N/A    N/A      100 % 

Vegas Operating Property LLC

   VICI Properties 1 LLC    N/A    N/A      100 % 

Debt Securities

None.



--------------------------------------------------------------------------------

Schedule IV

to the Collateral Agreement (First Lien)

Intellectual Property

Trademarks

None.

Copyrights

None.

Patents

None.



--------------------------------------------------------------------------------

Schedule V

to the Collateral Agreement (First Lien)

Deposit Accounts

On file with the Company.



--------------------------------------------------------------------------------

Schedule VI

to the Collateral Agreement (First Lien)

Pledged Mortgaged Vessels

 

Vessel Name

 

Vessel Owner

 

Official Number

Glory of Rome

  Horseshoe Southern Indiana LLC   1059435

King of the Red

  Horseshoe Bossier City Prop LLC   1061968

Weeks 299

  New Tunica Roadhouse LLC   296967

Horseshoe Casino & Hotel

  Horseshoe Tunica LLC   1028100



--------------------------------------------------------------------------------

Exhibit I

to the Collateral Agreement (First Lien)

SUPPLEMENT NO. dated as of                     (this “Supplement”), to the
Collateral Agreement (First Lien) dated as of October 6, 2017, 2017 (as amended,
restated, supplemented or otherwise modified from time to time, the “Collateral
Agreement”), by and among VICI Properties 1 LLC, a Delaware limited liability
company (“VICI Properties”), VICI FC Inc., a Delaware corporation (the “Issuer”,
and collectively with VICI Properties, the “Borrower”), each Subsidiary of the
Borrower listed on Schedule I to the Collateral Agreement and each Subsidiary of
the Borrower that becomes a party hereto (each, a “Subsidiary Party”) and
Wilmington Trust, National Association, as Collateral Agent (in such capacity,
the “Agent”) for the Secured Parties (as defined therein).

A. Reference is made to (i) the First Lien Credit Agreement, dated as of
October 6, 2017 (as amended, restated, refinanced, replaced, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among VICI Properties, the Lenders party thereto from time to time, the Agent,
as administrative agent (together with its successors and permitted assigns in
such capacity, the “Credit Agreement Agent”), and the other parties party
thereto, (ii) the Indenture, dated as of October 6, 2017 (as amended, restated,
refinanced, replaced, extended, supplemented or otherwise modified from time to
time, the “Notes Indenture”), among the Borrower, as issuers, UMB Bank, National
Association (“UMB”), as trustee (together with its successors and permitted
assigns in such capacity, the “Notes Trustee”), and the other parties party
thereto, and (iii) the First Lien Intercreditor Agreement, dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “First Lien Intercreditor Agreement”), by and among Wilmington Trust,
National Association, as Collateral Agent (as defined therein) and Credit
Agreement Agent, UMB, as Initial Other Authorized Representative (as defined
therein), and the other parties party thereto.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Collateral
Agreement referred to therein.

C. The Pledgors have entered into the Collateral Agreement in order to induce
the Lenders to make Loans, each L/C Issuer to issue Letters of Credit, the
holders of the First Lien Notes to purchase the First Lien Notes, and the
holders of any other Other First Lien Obligations to make extensions of credit
under the applicable Other First Lien Agreements, as applicable. Section 5.16 of
the Collateral Agreement provides that additional Subsidiaries may become
Subsidiary Parties under the Collateral Agreement by execution and delivery of
an instrument substantially in the form of this Supplement. The undersigned
Subsidiary (the “New Subsidiary”) is executing this Supplement in accordance
with the requirements of the Credit Agreement and the Notes Indenture to become
a Subsidiary Party under the Collateral Agreement. Accordingly, the Agent and
the New Subsidiary agree as follows:



--------------------------------------------------------------------------------

SECTION 1. In accordance with Section 5.16 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Party and a Pledgor under
the Collateral Agreement with the same force and effect as if originally named
therein as a Subsidiary Party and a Pledgor, and the New Subsidiary hereby
(a) agrees to all the terms and provisions of the Collateral Agreement
applicable to it as a Subsidiary Party and Pledgor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Pledgor
thereunder are true and correct in all material respects on and as of the date
hereof. In furtherance of the foregoing, subject to any approvals required under
Gaming Laws, the New Subsidiary, as security for the payment and performance in
full of the Secured Obligations, does hereby create and grant to the Agent, for
the benefit of the Secured Parties, a security interest in and Lien on all the
New Subsidiary’s right, title and interest in and to the Collateral (as defined
in the Collateral Agreement) of the New Subsidiary. Each reference to a
“Subsidiary Party” or a “Pledgor” in the Collateral Agreement shall be deemed to
include the New Subsidiary (except as otherwise provided in clause (iii) of the
definition of Pledgor to the extent applicable). The Collateral Agreement is
hereby incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Agent and the other
Secured Parties that this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to (i) the effects
of bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.

SECTION 3. This Supplement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute but one contract. This Supplement shall become effective when (a) the
Agent shall have received a counterpart of this Supplement that bears the
signature of the New Subsidiary and (b) the Agent has executed a counterpart
hereof. Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that, as of the
date hereof, (a) set forth on Schedule I attached hereto is a true and correct
schedule of all the Pledged Stock and Pledged Debt Securities of the New
Subsidiary, (b) set forth on Schedule II attached hereto is a true and correct
schedule of all Intellectual Property constituting United States registered
Trademarks, Patents and Copyrights, (c) set forth on Schedule III attached
hereto is a true and correct schedule of Commercial Tort Claims for which a
claim has been made and such claim is individually in excess of $10,000,000
individually or $30,000,000 in the aggregate and (d) set forth under its
signature hereto, is the true and correct legal name of the New Subsidiary, its
jurisdiction of formation and organizational ID number.

SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

SECTION 7. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 8. All communications and notices hereunder shall (except as otherwise
expressly permitted by the Collateral Agreement) be in writing and given as
provided in Section 5.01 of the Collateral Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Agent for its reasonable
and documented out-of-pocket expenses in connection with this Supplement,
including the reasonable and documented fees, disbursements and other charges of
counsel for the Agent, in each case, in accordance with Section 9.05 of the
Credit Agreement.

IN WITNESS WHEREOF, the New Subsidiary and the Agent have duly executed this
Supplement to the Collateral Agreement as of the day and year first above
written.

 

[Name of New Subsidiary] By:  

 

Name: Title: Legal Name: Jurisdiction of Formation:

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent

By:  

 

Name: Title:



--------------------------------------------------------------------------------

Schedule I

to Supplement No.     to the

to the Collateral Agreement (First Lien)

Pledged Collateral of the New Subsidiary

Equity Interests

 

Current Legal

Entities Owned

 

Record Owner

 

Certificate No.

  

No. Shares/ Interest

  

Percent Pledged

Debt Securities

 

Entity

 

Principal Amount

 

Date of Issuance

  

Interest Rate

  

Maturity Date

  

Pledged [Y/N]

Other Property



--------------------------------------------------------------------------------

Schedule II

to Supplement No.     to the

to the Collateral Agreement (First Lien)

Intellectual Property of the New Subsidiary



--------------------------------------------------------------------------------

Exhibit II

to the Collateral Agreement (First Lien)

Form of Perfection Certificate

See Attached



--------------------------------------------------------------------------------

Exhibit III

to the Collateral Agreement (First Lien)

[Form of]

OTHER FIRST LIEN SECURED PARTY CONSENT

[Name of Other First Lien Secured Party]

[Address of Other First Lien Secured Party]

[Date]

 

 

 

 

 

 

The undersigned is the Authorized Representative for Persons wishing to become
Secured Parties (the “New Secured Parties”) under the Collateral Agreement
(First Lien) dated and effective as of October 6, 2017 (as heretofore amended
and/or supplemented, the “Collateral Agreement” (terms used without definition
herein have the meanings assigned to such term by the Collateral Agreement))
among VICI Properties 1 LLC, a Delaware limited liability company (“VICI
Properties”), VICI FC Inc., a Delaware corporation (the “Issuer”, and
collectively with VICI Properties, the “Borrower”), each Subsidiary of the
Borrower listed on Schedule I to the Collateral Agreement and each Subsidiary of
the Borrower that becomes a party hereto (each, a “Subsidiary Party”) and
Wilmington Trust, National Association, as Collateral Agent (in such capacity,
the “Agent”) for the Secured Parties (as defined therein).

In consideration of the foregoing, the undersigned hereby:

(i) represents that the Authorized Representative has been duly authorized by
the New Secured Parties to become a party to the First Lien Intercreditor
Agreement on behalf of the New Secured Parties under that [DESCRIBE OPERATIVE
AGREEMENT] (the “New Secured Obligation”) and to act as the Authorized
Representative for the New Secured Parties;

(ii) acknowledges that the Authorized Representative received a copy of the
Security Documents and the First Lien Intercreditor Agreement;

(iii) appoints and authorizes the Agent to take such action as agent on its
behalf and on behalf of all other Secured Parties and to exercise such powers
under the Security Documents and First Lien Intercreditor Agreement as are
delegated to the Agent by the terms thereof, together with all such powers as
are reasonably incidental or related thereto;



--------------------------------------------------------------------------------

(iv) accepts and acknowledges the terms of the First Lien Intercreditor
Agreement applicable to it and the New Secured Parties and agrees to serve as
Authorized Representative for the New Secured Parties with respect to the New
Secured Obligations and agrees on its own behalf and on behalf of the New
Secured Parties to be bound by the terms thereof applicable to holders of Other
First Lien Obligations, with all the rights and obligations of a Secured Party
thereunder and bound by all the provisions thereof (including, without
limitation, Section 2.02(b) thereof) as fully as if it had been a Secured Party
on the effective date of the First Lien Intercreditor Agreement and agrees that
its address for receiving notices pursuant to the Security Documents and the
First Lien Intercreditor Agreement shall be as follows:

[Address]

(v) confirms the authority of the Agent to enter into such agreements on its
behalf and on behalf of the New Secured Parties and agrees on its own behalf and
on behalf of the New Secured Parties to be bound by the terms thereof applicable
to it and the New Secured Parties as fully as if it had been a party to each
such agreement on behalf of itself and the New Secured Parties.

The Agent, by acknowledging and agreeing to this Other First Lien Secured Party
Consent, accepts the appointment set forth in clause (iii) above.

THIS OTHER FIRST LIEN SECURED PARTY CONSENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

Exhibit IV

to the Collateral Agreement (First Lien)

Form of Intellectual Property Security Agreement

See Attached.



--------------------------------------------------------------------------------

Form of Intellectual Property Security Agreement (First Lien)

[FORM OF] [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT dated as of [DATE]
(this “Agreement”), made by [ • ], a [ • ] [ • ] (the “Pledgor”), in favor of
Wilmington Trust, National Association, as Collateral Agent (as defined below).

Reference is made to the Collateral Agreement (First Lien) dated as of
October 6, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Collateral Agreement”), among VICI Properties 1 LLC, a
Delaware limited liability company (“VICI Properties”), VICI FC Inc., a Delaware
corporation (the “Issuer”, and collectively with VICI Properties, the
“Borrower”), each Subsidiary of the Borrower listed on Schedule I to the
Collateral Agreement and Wilmington Trust, National Association, as collateral
agent (together with its successors and assigns in such capacity, the “Agent”)
for the Secured Parties (as defined therein). The parties hereto agree as
follows:

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Collateral Agreement. The
rules of construction specified in Section 1.01(b) of the Collateral Agreement
also apply to this Agreement.

SECTION 2. Grant of Security Interest. As security for the payment and
performance, as the case may be, in full of the Secured Obligations when due,
each Pledgor pursuant to the Collateral Agreement did, and hereby does, grant to
the Agent, for the benefit of the Secured Parties, a security interest in all of
such Pledgor’s right, title and interest in or to any and all of the following
assets now owned or at any time hereafter acquired by such Pledgor or in which
such Pledgor now has or at any time in the future may acquire any right, title
or interest (collectively, the “IP Collateral”):

[(i) all Patents, including those listed on Schedule I;]

[(ii) all Copyrights, including those listed on Schedule II;]

[(iii) all Trademarks, including those listed on Schedule III;

provided, however, that the foregoing pledge, assignment and grant of security
interest will not cover any Excluded Property, including any “intent-to-use”
applications for trademark or service mark registrations filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and until an Amendment
to Allege Use or a Statement of Use under Sections 1(c) or 1(d) of the Lanham
Act has been filed with and accepted by the United States Patent and Trademark
Office.]

SECTION 3. Collateral Agreement. The security interests granted to the Agent
herein are granted in furtherance, and not in limitation of, the security
interests granted to the Agent pursuant to the Collateral Agreement. Each
Pledgor hereby acknowledges and affirms that the rights and remedies of the
Agent with respect to the IP Collateral are more fully set forth in the
Collateral Agreement. The terms and provisions of the Collateral Agreement are
hereby incorporated herein by reference as if fully set forth herein. In the
event of any conflict between the terms of this Agreement and the Collateral
Agreement, the terms of the Collateral Agreement shall govern.



--------------------------------------------------------------------------------

SECTION 4. Counterparts. This Agreement may be executed in two or more
counterparts, including by means of facsimile or via electronic mail, each of
which shall constitute an original and all of which shall together constitute
one and the same document.

SECTION 5. Governing Law. This Agreement has been delivered and accepted in and
shall be deemed to have been made in New York, New York and shall be
interpreted, and the rights and liabilities of the parties bound hereby
determined, in accordance with the laws of the State of New York.

 

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[Name of Pledgor] By:  

 

  Name:   Title:

WILMINGTON TRUST, NATIONAL ASSOCIATION

as Collateral Agent

By:  

 

  Name:   Title: By:  

 

  Name:   Title: